 
EXHIBIT 10.1
 
EXECUTION VERSION
 

 
$1,000,000,000


CREDIT AGREEMENT


dated as of


July 14, 2011


among


The Estée Lauder Companies Inc.,




Estee Lauder Inc.,




The Eligible Subsidiaries Referred to Herein,


The Lenders Listed Herein,




JPMorgan Chase Bank, N.A.,
as Administrative Agent,






Citibank, N.A. and BNP Paribas,
as Syndication Agents


and




Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Documentation Agents


_____________________





Joint Bookrunners and Joint Lead Arrangers:
J.P. Morgan Securities LLC
Citigroup Global Markets Inc.
BNP Paribas Securities Corp.





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


Page
 
ARTICLE 1
Definitions
 
Section 1.01.  Definitions
1
Section 1.02.  Accounting Terms and Determinations
21
Section 1.03.  Types of Borrowing
21

 
ARTICLE 2
The Credits
 
Section 2.01.  Commitments To Lend
22
Section 2.02.  Notice of Committed Borrowing
22
Section 2.03.  Competitive Bid Borrowings
23
Section 2.04.  Notice To Lenders; Funding of Loans
27
Section 2.05.  Evidence Of Debt
29
Section 2.06.  Maturity of Loans
29
Section 2.07.  Interest Rates
29
Section 2.08.  Fees
31
Section 2.09.  Optional Termination or Reduction of Commitments
32
Section 2.10.  Method of Electing Interest Rates
32
Section 2.11.  Mandatory Termination of Commitments
34
Section 2.12.  Optional Prepayments
34
Section 2.13.  Determining Dollar Amounts of Committed Alternative Currency
Loans; Related Mandatory Prepayments
35
Section 2.14.  General Provisions as to Payments
36
Section 2.15.  Funding Losses
38
Section 2.16.  Computation of Interest and Fees
38
Section 2.17.  [Intentionally Omitted]
38
Section 2.18.  Regulation D Compensation
38
Section 2.19.  Letters of Credit
39
Section 2.20.  Defaulting Lenders
43
Section 2.21. Incremental Increase in Commitments
45

 
ARTICLE 3
Conditions
 
Section 3.01.  Closing
46
Section 3.02.  Borrowings and Issuances of Letters of Credit
47
Section 3.03.  First Borrowing by Each Eligible Subsidiary
48
Section 3.04.  Existing Credit Agreement
48

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE 4
Representations And Warranties
 
Section 4.01.  Corporate Existence and Power
48
Section 4.02.  Corporate and Governmental Authorization; No Contravention
49
Section 4.03.  Binding Effect
49
Section 4.04.  Financial Information
49
Section 4.05.  Litigation
50
Section 4.06.  Compliance with ERISA
50
Section 4.07.  Environmental Matters
50
Section 4.08.  Taxes
51
Section 4.09.  Subsidiaries
51
Section 4.10.  Regulatory Restrictions on Borrowing
51
Section 4.11.  Full Disclosure
51

 
ARTICLE 5
Covenants
 
Section 5.01.  Information
51
Section 5.02.  Payment of Obligations
53
Section 5.03.  Insurance
54
Section 5.04.  Conduct of Business and Maintenance of Existence
54
Section 5.05.  Compliance with Laws
54
Section 5.06.  Inspection of Property, Books and Records
54
Section 5.07.  Mergers and Sales of Assets
55
Section 5.08.  Use of Proceeds
55
Section 5.09.  Negative Pledge
55
Section 5.10.  Debt of Subsidiaries
56
Section 5.11.  Transactions with Affiliates
57

 
ARTICLE 6
Defaults
 
Section 6.01.  Events of Default
57
Section 6.02.  Notice of Default
59

 
ARTICLE 7
The Administrative Agent
 
Section 7.01.  Appointment and Authorizations
60
Section 7.02.  Agents and Affiliates
60
Section 7.03.  Action by Agents
60
Section 7.04.  Consultation with Experts
61
Section 7.05.  Delegation of Duties
61
Section 7.06.  Indemnification
61

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
 
Section 7.07.  Resignation of Administrative Agent
61
Section 7.08.  Administrative Agent’s Fees
62
Section 7.09.  Other Agents Not Liable
62
Section 7.10.  Credit Decision
62

 
ARTICLE 8
Change In Circumstances
 
Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.
63
Section 8.02.  Illegality
63
Section 8.03.  Increased Cost and Reduced Return
64
Section 8.04.  Taxes
65
Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans
67
Section 8.06.  Substitution Of Lenders
68

 
ARTICLE 9
Representations and Warranties of Eligible Subsidiaries
 
Section 9.01.  Corporate Existence and Power
69
Section 9.02.  Corporate Governmental Authorization; No Contravention
69
Section 9.03.  Binding Effect
69

 
ARTICLE 10
Miscellaneous
 
Section 10.01.  Notices
69
Section 10.02.  No Waivers
70
Section 10.03.  Expenses; Indemnification
70
Section 10.04.  Sharing of Set-Offs
71
Section 10.05.  Amendments and Waivers
72
Section 10.06.  Successors and Assigns
72
Section 10.07.  Collateral
76
Section 10.08.  Governing Law, Submission to Jurisdiction
76
Section 10.09.  Service of Process
77
Section 10.10.  Counterparts; Integration; Effectiveness
77
Section 10.11.  WAIVER OF JURY TRIAL
77
Section 10.12.  Confidentiality
77
Section 10.13.  Conversion of Currencies
78
Section 10.14.  European Economic and Monetary Union
79
Section 10.15.  USA Patriot Act
79

 
ARTICLE 11
Guaranty
 
Section 11.01.  The Guaranty
80
Section 11.02.  Guaranty Unconditional
80

 
 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
 
Section 11.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances
81
Section 11.04.  Waiver by the Guarantor
81
Section 11.05.  Subrogation
81
Section 11.06.  Stay of Acceleration
81
Section 11.07.  Limitation of Liability
82
Section 11.08.  Notice of Commitment Termination
82



Commitment Schedule
Pricing Schedule
Schedule 4.05 - Litigation
 
EXHIBIT A
Note
EXHIBIT B
Competitive Bid Quote Request
EXHIBIT C
Invitation for Competitive Bid Quotes
EXHIBIT D
Competitive Bid Quote
EXHIBIT E-1
Opinion of Counsel for the Obligors (New York)
EXHIBIT E-2
Opinion of Counsel for Estée Lauder NV
EXHIBIT F
Assignment and Assumption Agreement
EXHIBIT G
Calculation of Mandatory Costs Rate
EXHIBIT H
Election to Participate
EXHIBIT I
Election to Terminate

 
 
 
 
 
 
 


 
iv

--------------------------------------------------------------------------------

 



AGREEMENT dated as of July 14, 2011 among THE ESTÉE LAUDER COMPANIES INC., ESTEE
LAUDER INC., the ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS listed on
the signature pages hereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
CITIBANK, N.A. and BNP PARIBAS, as Syndication Agents, and BANK OF AMERICA, N.A.
and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Documentation Agents.
 
The parties hereto agree as follows:
 
ARTICLE 1
Definitions
 
Section 1.01 .  Definitions.  The following terms, as used herein, have the
following meanings:
 
“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Lenders hereunder, and its successors in such
capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.
 
“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Company (a “Controlling Person”) or (ii) any
Person (other than the Company or a Subsidiary) which is controlled by or is
under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to vote
securities constituting 10% or more of the voting power represented by all of
the outstanding voting securities of a Person or to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Affiliate Transaction” has the meaning set forth in Section 5.11.
 
“Alternative Currencies” means Sterling, Euros, Yen and Swiss Francs.
 
“Alternative Currency Sublimit” means a Dollar Amount equal to $250,000,000.
 


 
 

--------------------------------------------------------------------------------

 


“Applicable Agent” means, (a) with respect to a Loan or Borrowing denominated in
Dollars, the Administrative Agent, or (b) with respect to any particular
Alternative Currency, the Administrative Agent or such other Person as may be
agreed upon by the Company and the Administrative Agent and designated in a
notice delivered to the Lenders.
 
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending Office.
 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.
 
“Assignee” has the meaning set forth in Section 10.06(c).
 
“Available Commitment” means, with respect to any Lender at any time, an amount
equal to such Lender’s Commitment at such time minus such Lender’s Outstanding
Committed Amount at such time.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, as long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of ½ of 1% plus the Federal Funds Rate for
such day and (iii) the sum of 1% plus the London Interbank Offered Rate for a
one month Interest Period on such day.  For purposes of this definition, the
London Interbank Offered Rate shall be determined by the Administrative Agent in
accordance with the definition of London Interbank Offered Rate, except that (x)
if a given day is a Business Day, such determination shall be made on such day
(rather than two Euro-Currency Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the London
 


 
2

--------------------------------------------------------------------------------

 


Interbank Offered Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.
 
“Base Rate Margin” has the meaning set forth in the Pricing Schedule.
 
“Base Rate Loan” means (i) a Committed Dollar Loan which bears interest at the
Base Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election, (ii) a Committed Loan which bears interest at the Base
Rate pursuant to the provisions of Section 8.01 or (iii) an overdue amount which
was a Base Rate Loan immediately before it became overdue.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.
 
“Borrowing” has the meaning set forth in Section 1.03.
 
“Capitalized Lease Obligations” of any Person means obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person.  The amount of such
obligations will be the capitalized amount thereof determined in accordance with
GAAP.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Lender and each Lender, as
collateral for the Letter of Credit Liabilities, cash or deposit account
balances, and “Cash Collateral” shall refer to such cash or deposit account
balances.
 
“Change of Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Lauder Family Members, of equity interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests of the Company; (ii) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by persons who were
 


 
3

--------------------------------------------------------------------------------

 


neither (x) nominated by the board of directors of the Company nor (y) appointed
by directors so nominated; (iii) the acquisition of direct or indirect control
of the Company by any person or group other than the Lauder Family Members; or
(iv) the Company shall cease at any time to own, directly or indirectly, 100% of
the outstanding capital stock of the Company Guarantor.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented provided, that a Lender shall only be entitled to
seek payment pursuant to Section 8.03 attributable to any such deemed Change in
Law if such Lender is generally seeking reimbursement for such costs from
similarly situated borrowers under other credit agreements.
 
“Closing Date” means July 14, 2011 or such later date on which the
Administrative Agent shall have received the documents specified in or pursuant
to Section 3.01.
 
“Commitment” means (i) with respect to each Lender, the amount of such Lender’s
Commitment, as such amount is set forth opposite the name of such Lender on the
Commitment Schedule, as such Commitment may be increased from time to time
pursuant to Section 2.21, (ii) with respect to any Additional Lender, the amount
of the Commitment assumed by it pursuant to Section 2.21, and (iii) with respect
to any Assignee, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 10.06, in each case as such amount may be reduced from time
to time pursuant to Section 2.09 and Section 2.21 or Section 10.06; provided
that, if the context so requires, the term “Commitment” means the obligation of
a Lender to extend credit up to such amount to the Borrowers hereunder.
 
“Committed Alternative Currency Loans” means Loans denominated in Alternative
Currencies and made pursuant to Section 2.01.
 


 
4

--------------------------------------------------------------------------------

 


“Committed Dollar Loans” means Loans denominated in dollars and made pursuant to
Section 2.01.
 
“Committed Loan” means a Committed Dollar Loan or a Committed Alternative
Currency Loan; provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Interest Rate Election, the
term “Committed Loan” shall refer to the combined principal Dollar Amount
resulting from such combination or to each of the separate principal Dollar
Amounts resulting from such subdivision, as the case may be.
 
“Company” means The Estée Lauder Companies Inc., a Delaware corporation, and its
successors.
 
“Company Guarantor” means Estee Lauder Inc., a Delaware corporation, and its
successors.
 
“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).
 
“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.
 
“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Lender may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Lender
will be deemed to refer to either or both of such offices, as the context may
require.
 
“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the Base Rate pursuant
to Section 8.01).
 
“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.
 
“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(ii)(C).
 
“Competitive Bid Quote” means an offer by a Lender to make a Competitive Bid
Loan in accordance with Section 2.03.
 


 
5

--------------------------------------------------------------------------------

 


“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.
 
“Consolidated Tangible Net Worth” means at any date the consolidated
stockholders’ equity of the Company and its Consolidated Subsidiaries (excluding
for this purpose any amount attributable to stock which is required to be
redeemed, or is redeemable at the option of the holder, if certain events or
conditions occur or exist or otherwise) less their consolidated Intangible
Assets, all determined as of such date.  For purposes of this definition,
“Intangible Assets” means the amount (to the extent reflected in determining
such consolidated stockholders’ equity) of (i) all write-ups (other than
write-ups resulting from foreign currency translations and write-ups of assets
of a going concern business made within twelve months after the acquisition of
such business) subsequent to June 30, 2010 in the book value of any asset owned
by the Company or a Consolidated Subsidiary, (ii) all investments in
unconsolidated Subsidiaries and all equity investments in Persons which are not
Subsidiaries and (iii) all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
anticipated future benefit of tax loss carry-forwards, copyrights, organization
or developmental expenses and other intangible assets.
 
“Credit Contact” means such Person designated in the Administrative
Questionnaire or other notice provided to the Administrative Agent by an
Assignee in accordance with Section 10.06(c).
 
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all Capitalized Lease Obligations of such Person, (v) all non-contingent
obligations (and, for purposes of the definitions of Material Debt and Material
Financial Obligations, all contingent obligations) of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (vi) all Debt secured by a Lien on any asset of such Person,
whether or not such Debt is otherwise an obligation of such Person and (vii) all
Debt of others Guaranteed by such Person.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any
 


 
6

--------------------------------------------------------------------------------

 


portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent or any Lending Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Borrower, in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower, any other Obligor, the Administrative Agent or any
Lending Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Domestic Business Days after request by any Obligor, the Administrative
Agent or any Lending Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lending Party’s receipt of such
certification in writing in form and substance satisfactory to it and the
Administrative Agent (a copy of which such certification shall be promptly
shared with the Borrower) or (d) has, or has a Parent that has, become the
subject of a Bankruptcy Event.
 
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
 
“Dollar Amount” means, at any time:
 
(i)           with respect to any Loan denominated in dollars, the principal
amount thereof then outstanding;
 
(ii)           with respect to any Committed Alternative Currency Loan, the
equivalent in dollars of the principal amount thereof then outstanding in the
relevant Alternative Currency, determined by the Administrative Agent using the
Exchange Rate with respect to such Alternative Currency then in effect; and
 


 
7

--------------------------------------------------------------------------------

 


(iii)           with respect to any Letter of Credit Liabilities, (A) if
denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, determined by the Administrative Agent using the Exchange
Rate with respect to such Alternative Currency then in effect.
 
“dollars”, “Dollars” and the sign “$” mean lawful currency of the United States.
 
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.
 
“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.
 
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.09.
 
“Election to Participate” means an Election to Participate substantially in the
form of Exhibit H hereto.
 
“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit I hereto.
 
“Eligible Subsidiary” means Estée Lauder NV and any Wholly-Owned Consolidated
Subsidiary, as to which an Election to Participate shall have been delivered to
the Administrative Agent and as to which an Election to Terminate with respect
to such Election to Participate shall not have been delivered to the
Administrative Agent.  Each such Election to Participate and Election to
Terminate shall be duly executed on behalf of such Wholly-Owned Consolidated
Subsidiary and the Company in such number of copies as the Administrative Agent
may request.  If at any time a Subsidiary theretofore designated as an Eligible
Subsidiary no longer qualifies as a Wholly-Owned Consolidated Subsidiary, the
Company shall cause to be delivered to the Administrative Agent an Election to
Terminate terminating the status of such Subsidiary as an Eligible
Subsidiary.  The delivery of an Election to Terminate shall not affect any
obligation of an Eligible Subsidiary theretofore incurred or the guaranty
thereof by the Company and the Company Guarantor.  The Administrative Agent
shall promptly give notice to the Lenders of the receipt of any Election to
Participate or Election to Terminate.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders,
 


 
8

--------------------------------------------------------------------------------

 


decrees, plans, injunctions, permits, concessions, grants, franchises, licenses,
legally binding agreements and other governmental restrictions relating to the
environment, or to emissions, discharges or releases of pollutants, contaminants
or Hazardous Substances into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants or Hazardous Substances or the
clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
 
“Euro” means the single currency of the Participating Member States of the
European Union.
 
“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Alternative Currency Borrowing or Committed
Alternative Currency Loan, in which case such day shall not be a Euro-Currency
Business Day unless commercial banks are open for international business
(including dealings in deposits in such Alternative Currency) in both London and
the place designated by the Applicable Agent with respect to such Alternative
Currency for funds to be paid or made available in such Alternative Currency.
 
“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Company and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.
 
“Euro-Currency Loan” means a Committed Loan that is either a Euro-Dollar Loan or
a Committed Alternative Currency Loan.
 


 
9

--------------------------------------------------------------------------------

 


“Euro-Currency Margin” has the meaning set forth in the Pricing Schedule.
 
“Euro-Currency Rate” means a rate of interest determined pursuant to Section
2.07 on the basis of a London Interbank Offered Rate.
 
“Euro-Currency Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Euro-Currency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to the
United States residents).
 
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
 
“Euro-Dollar Loan” means (i) a Committed Dollar Loan which bears interest at a
Euro-Currency Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election or (ii) an overdue amount which was a
Euro-Dollar Loan immediately before it became overdue.
 
“Event of Default” has the meaning set forth in Section 6.01.
 
“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into dollars (and, for
purposes of any provision of this Agreement requiring or permitting the
conversion of Committed Alternative Currency Loans to Loans denominated in
dollars, the rate at which dollars may be exchanged into the applicable
Alternative Currency), as set forth at or about 9:00 a.m., New York City time,
or at or about 11:00 a.m., London time, on such date on the Reuters World
Currency Page for such currency.  In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent, the Applicable Agent with
respect to such Alternative Currency and the Company, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot buying and selling rates of exchange of such Applicable Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, on or about 11:00 a.m., New York City time, or on or about
11:00 a.m., London time, on such date for the purchase of dollars (or such
foreign currency, as the case may be) for delivery two
 


 
10

--------------------------------------------------------------------------------

 


Domestic Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, such
Applicable Agent, after consultation with the Company and the Administrative
Agent, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be presumed correct absent manifest error.
 
“Existing Credit Agreement” means the Credit Agreement dated as of April 26,
2007 among the Company, the Company Guarantor, the lenders listed therein and
the administrative agent listed therein.
 
“Facility Fee” has the meaning set forth in Section 2.08.
 
“Facility Fee Rate” has the meaning set forth in the Pricing Schedule.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended version that is substantively comparable)
and any regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.
 
“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01) or any combination of the foregoing.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Governmental Authority” means any national, state, county, city, town, village,
municipal or other government department, commission, board, bureau, agency,
authority or instrumentality of a country or any political subdivision
 


 
11

--------------------------------------------------------------------------------

 


thereof, exercising executive, legislative, judicial, regulatory or
administrative powers of functions of or pertaining to government.
 
“Granting Lender” has the meaning specified in Section 10.06(f).
 
“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans to the same Borrower which are Base Rate Loans at such time or
(ii) all Euro-Currency Loans to the same Borrower which are in the same currency
and have the same Interest Period at such time; provided that, if a Committed
Loan of any particular Lender is converted to or made as a Base Rate Loan
pursuant to Article 8, such Loan shall be included in the same Group or Groups
of Loans from time to time as it would have been if it had not been so converted
or made.
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Guarantor” means, with respect to the obligations of the Borrowers hereunder,
the Company Guarantor and, with respect to the obligations of Borrowers
hereunder other than the Company, the Company, and “Guarantors” means all of the
foregoing.
 
“Guaranty” means the obligations of the Guarantors set forth in Article 11.
 
“Hazardous Substances” means any substance, material, or waste defined as
“toxic”, “hazardous”, “pollutant”, “contaminant”, or words of similar meaning
and effect, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
“Increased Cost” has the meaning set forth in Section 10.06(f).
 
“Incremental Commitments” has the meaning set forth in Section 2.21.
 


 
12

--------------------------------------------------------------------------------

 


“Incremental Commitment Notice” has the meaning set forth in Section 2.21.
 
“Indemnitee” has the meaning set forth in Section 10.03(b).
 
“Interest Period” means:
 
(1)           with respect to each Euro-Currency Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing or on the
date specified in the applicable Notice of Interest Rate Election and ending
one, two, three or six months thereafter, as a Borrower may elect in the
applicable notice; provided that:
 
(a)           any Interest Period (except an Interest Period determined pursuant
to clause (c) below) which would otherwise end on a day which is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;
 
(b)           any Interest Period which begins on the last Euro-Currency
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Currency Business Day
of a calendar month; and
 
(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Euro-Currency Business Day, on the next preceding Euro-Currency
Business Day);
 
(2)           with respect to each Competitive Bid LIBOR Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such whole number of months thereafter as a Borrower may
elect in accordance with Section 2.03; provided that:
 
(a)           any Interest Period (except an Interest Period determined pursuant
to clause (c) below) which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
 
(b)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such
 


 
13

--------------------------------------------------------------------------------

 


Interest Period) shall, subject to clause (c) below, end on the last Euro-Dollar
Business Day of a calendar month; and
 
(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day);
and
 
(3)           with respect to each Competitive Bid Absolute Rate Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as a Borrower may elect in accordance with Section 2.03; provided that:
 
(a)           any Interest Period (except an Interest Period determined pursuant
to clause (b) below) which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and
 
(b)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Euro-Dollar Business Day, on the next preceding Euro-Dollar Business
Day).
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as issuer of a
Letter of Credit hereunder.
 
“Joint Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets
Inc. and BNP Paribas Securities Corp.
 
“Joint Bookrunners” means J.P. Morgan Securities LLC, Citigroup Global Markets
Inc. and BNP Paribas Securities Corp.
 
“Lauder Family Member” means (i) the estate of Mrs. Estée Lauder, (ii) each
descendant of Mrs. Estée Lauder (each such Person, a “Lauder Descendant”) and
their respective estates, guardians, conservators or committees, (iii) each
Family Controlled Entity, (iv) each Current Spouse of Lauder Descendants and (v)
the trustees, in their respective capacities as such, of each Family Controlled
Trust.  As used herein, “Family Controlled Entity” means (w) any not-for-profit
corporation if at least a majority of its board of directors is composed of
Lauder Descendants and/or Current Spouses of Lauder Descendants, (x) any other
corporation if (i) both (aa) Lauder Descendants and/or Current Spouses of Lauder
Descendants (or in the case of subclause (i)(aa)(xx), their respective estates,
guardians, conservators or committees) (xx) hold in the
 


 
14

--------------------------------------------------------------------------------

 


aggregate, directly or indirectly through one or more wholly owned Persons,
securities having ordinary voting power to elect a majority of the board of
directors of such corporation or (yy) constitute a majority of the board of
directors of such corporation and (bb) at least a majority of the value of the
outstanding equity of such corporation is owned by Lauder Family Members or (ii)
at least 80% of the value of the outstanding equity of such corporation is owned
by Lauder Family Members, (y) any partnership if at least a majority of the
value of its partnership interests (both general and limited) are owned by
Lauder Family Members, and (z) any limited liability or similar company if (i)
both (aa) Lauder Descendants and/or Current Spouses of Lauder Descendants (or,
in the case of subclause (i)(aa)(xx), their respective estates, guardians,
conservators or committees) (xx) hold in the aggregate, directly or indirectly
through one or more wholly owned Persons, securities or other equity interests
having ordinary voting power to elect or appoint at least a majority of the
managing members of such company or (yy) constitute a majority of the managing
members of such company and (bb) a majority of the value of such company is
owned by Lauder Family Members or (ii) at least 80% of the value of such company
is owned by Lauder Family Members. As used herein, “Family Controlled Trust”
shall mean any trust the primary beneficiaries of which are Lauder Descendants,
Spouses of Lauder Descendants and/or charitable organizations (collectively,
“Lauder Beneficiaries”); provided, that, if the trust is a wholly charitable
trust, at least a majority of the trustees of such trust consist of Lauder
Descendants and/or Current Spouses of Lauder Descendants.  For purposes of the
definition of “Family Controlled Trust”, the primary beneficiaries of a trust
will be deemed to be Lauder Beneficiaries if, under the maximum exercise of
discretion by the trustee in favor of persons who are neither Lauder
Beneficiaries nor Family Controlled Trusts, the value of the interests of such
persons in such trust, computed actuarially, is less than 50%.  In determining
the primary beneficiaries of a trust for purposes of the definition of “Family
Controlled Trust”, (A) the factors and methods prescribed in section 7520 of the
Internal Revenue Code of 1986, as amended, for use in ascertaining the value of
certain interests shall be used in determining a beneficiary’s actuarial
interest in a trust, (B) the actuarial value of the interest in a trust of any
person in whose favor a testamentary power of appointment may be exercised shall
be deemed to be zero and (C) in the case of a trust created by one or more of
Mrs. Estée Lauder, Joseph H. Lauder or Lauder Descendants, the actuarial value
of the interest in such trust of any person who may receive trust property only
at the termination of the trust and then only in the event that, at the
termination of the trust, there are no living issue of one or more of Mrs. Estée
Lauder, Joseph H. Lauder or Lauder Descendants shall be deemed to be zero.  For
purposes hereof, (1) “Spouses of Lauder Descendants” means those individuals who
at any time were married to any Lauder Descendant whether or not such marriage
is subsequently dissolved by death, divorce, or by any other means, (2) “Current
Spouse of Lauder Descendants” means an individual who is married to a Lauder
Descendant, but only so long as such marriage has not been dissolved by death,
divorce or by any other means, (3) the
 


 
15

--------------------------------------------------------------------------------

 


relationship of any person that is derived by or through legal adoption shall be
considered a natural relationship, (4) a minor who is a descendant of Mrs. Estée
Lauder and for whom equity interests are held pursuant to a Uniform Gifts to
Minors Act or similar law shall be considered the holder of such equity
interests and the custodian who is the record holder of such equity interests
shall not be considered the holder thereof, (5) an incompetent stockholder of
any equity interests whose equity interests are owned or held by a guardian or
conservator shall be considered the holder of such equity interest and such
guardian or conservator who is the holder of such equity interests shall not be
considered the holder thereof, (6) any equity interests pledged by a holder
thereof as security for any obligation shall be deemed to be held by such holder
unless and until the pledgee of such equity interests has declared a default
with respect to such obligation and has the right (whether or not being
presently exercised) to vote or direct the voting of such equity interests and
(7) except as provided in clauses (4), (5) and (6) above, the holder of any
equity interests shall mean the record holder of such equity interests;
provided, however, that if such record holder of such equity interests is a
nominee, the holder of such equity interests shall be the first person in the
chain of ownership of such equity interests who is not holder thereof solely as
a nominee.
 
“Lender” means (i) each bank or other institution listed on the signature pages
hereof, (ii) each financial institution which becomes a Lender pursuant to
Section 2.21, (iii) each Assignee which becomes a Lender pursuant to Section
10.06(c) and (iv) their respective successors.
 
“Lending Parties” mean the Lenders and the Issuing Lender.
 
“Letter of Credit” means a letter of credit to be issued hereunder by the
Issuing Lender in accordance with Section 2.19.
 
“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing.
 
“Letter of Credit Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof, the extension of the expiry date thereof or the increase
of the amount thereof.
 
“Letter of Credit Disbursement” means a payment made by the Issuing Lender
pursuant to a Letter of Credit.
 
“Letter of Credit Fee” has the meaning set forth in Section 2.08.
 
“Letter of Credit Fee Rate” has the meaning set forth in the Pricing Schedule.
 


 
16

--------------------------------------------------------------------------------

 


“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by each
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.
 
“Letter of Credit Sublimit” means a Dollar Amount equal to $100,000,000.
 
“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
 
“Loan” means a Base Rate Loan, a Euro-Currency Loan or a Competitive Bid Loan
and “Loans” means Base Rate Loans, Euro-Currency Loans or Competitive Bid Loans
or any combination of the foregoing.
 
“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).
 
“Mandatory Costs Rate” shall have the meaning provided in Exhibit G hereto.
 
“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole.
 
“Material Debt” means Debt (other than the Loans) of the Company and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $100,000,000.
 
“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of the Company and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in the aggregate $100,000,000.
 


 
17

--------------------------------------------------------------------------------

 


“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
 
“Non-U.S. Lender” has the meaning set forth in Section 8.04(d).
 
“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.
 
“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in Section
2.03(f)).
 
“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.
 
“Notice of Issuance” has the meaning set forth in Section 2.19.
 
“Obligors” means the Borrowers and the Guarantors, and “Obligor” means any one
of the Borrowers and the Guarantors.
 
“Outstanding Committed Amount” means, as to any Lender at any time, the sum at
such time, without duplication, of (i) the aggregate principal amount of the
outstanding Committed Dollar Loans of such Lender at such time, (ii) the
aggregate Dollar Amount of the aggregate principal amount of the outstanding
Committed Alternative Currency Loans of such Lender at such time and (iii) the
aggregate Dollar Amount of such Lender’s Letter of Credit Liabilities at such
time.
 
“Parent” means, with respect to any Lender, any Person controlling such Lender.
 
“Participant” has the meaning set forth in Section 10.06(b).
 
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 


 
18

--------------------------------------------------------------------------------

 


“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Pricing Schedule” means the Pricing Schedule attached hereto.
 
“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. at its Principal Office from time to time as its prime rate.  Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
 
“Principal Office” shall mean the principal office of JPMorgan Chase Bank, N.A.,
presently located at 270 Park Avenue, New York, New York 10017.
 
“Pro Rata Share” means, with respect to each Lender (other than a Defaulting
Lender) at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender and the denominator of which is the total amount of the Commitments,
subject to adjustment as provided in Section 2.20(a)(iii); provided that if the
commitment of each Lender to make Loans and the obligation of the Issuing Lender
to make Letter of Credit Credit Extensions have been terminated pursuant to
Section 2.09 or Section 6.01, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof and any Lender’s status as a Defaulting Lender at the time
of determination.
 
“Proxy Statement” means the Proxy Statement of the Company, dated as of
September 24, 2010, for the Annual Meeting of Stockholders.
 
“Quarterly Date” means each March 31, June 30, September 30 and December 31.
 
“Rate Fixing Date” means, with respect to any Interest Period, the day on which
quotes for deposits in the relevant currency for such Interest Period are
customarily taken in the London interbank market for delivery on the first day
of such Interest Period.
 


 
19

--------------------------------------------------------------------------------

 


“Reference Banks” means the principal London offices of JPMorgan Chase Bank,
N.A. and one or more Lenders selected by the Administrative Agent from time to
time.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Reimbursement Obligation” has the meaning set forth in Section 2.19(d).
 
“Required Lenders” means at any time Lenders having in excess of 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the Total Outstanding Amount.
 
“Revolving Credit Period” means the period from and including the Effective Date
to but not including the earlier of the Termination Date and the date of
termination of the Commitments.
 
“Senior Officer” means, with respect to any Person, the chief executive officer,
the chief operating officer, the president, the chief financial officer, the
general counsel, the chief accounting officer or the treasurer of such Person
(or in any case persons having substantially similar responsibilities regardless
of title).
 
“Significant Subsidiary” means at any time a Subsidiary that as at that time
would be a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
promulgated by the Securities and Exchange Commission as in effect on the date
hereof; provided that the Company Guarantor and each Eligible Subsidiary shall
always be deemed to be a Significant Subsidiary.
 
“SPC” has the meaning specified in Section 10.06(f).
 
“Sterling” means the lawful currency of the United Kingdom.
 
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.
 
“Swiss Francs” means the lawful currency of the Swiss Confederation.
 
“Termination Date” means July 14, 2015, or, if such day is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day.
 


 
20

--------------------------------------------------------------------------------

 


“Total Outstanding Amount” means, at any time, the aggregate Dollar Amount of
all Loans outstanding at such time plus the aggregate Dollar Amount of the
Letter of Credit Liabilities of all Lenders at such time.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except for
qualifying shares held by directors or foreign nationals in accordance with
applicable law) are at the time directly or indirectly owned by the Company or
one or more other Wholly-Owned Consolidated Subsidiaries.
 
“Yen” means the lawful currency of Japan.
 
Section 1.02 .  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Company notifies the Administrative Agent that
the Company wishes to amend any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent or the Required
Lenders, by notice to the Company, shall request an amendment to any provision
hereof for such purpose) , regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and any such
amendment, whether requested by the Company, the Administrative Agent or the
Required Lenders, shall be negotiated in good faith.
 
Section 1.03 .  Types of Borrowing.  The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to a single Borrower
pursuant to Article 2 on the same date, all of which Loans are of the same type
and currency (subject to Article 8) and, except in the case of Base Rate Loans,
have the same initial Interest Period.  Borrowings are classified for purposes
of this Agreement either (a) by reference to the currency and/or pricing of
Loans comprising such Borrowing (e.g., a “Fixed Rate Borrowing” is a
Euro-Currency Borrowing or a Competitive Bid Borrowing (excluding any such
Borrowing consisting of Competitive Bid LIBOR Loans bearing interest at the Base
Rate pursuant to Section 8.01), and a “Euro-Currency Borrowing” is a Borrowing
comprised of Euro-Currency Loans), or (b) by reference to the provisions of
 


 
21

--------------------------------------------------------------------------------

 


Article 2 under which participation therein is determined (i.e., a “Committed
Borrowing” is a Borrowing under Section 2.01 in which all Lenders participate in
proportion to their Commitments, while a “Competitive Bid Borrowing” is a
Borrowing under Section 2.03 in which the Lender participants are determined on
the basis of their bids in accordance therewith).
 
ARTICLE 2
The Credits
 
Section 2.01 .  Commitments To Lend.  (a) During the Revolving Credit Period,
each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans denominated in Dollars or in an Alternative Currency to
any Borrower pursuant to this Section 2.01(a) from time to time in amounts such
that (i) such Lender’s Outstanding Committed Amount shall not exceed the amount
of its Commitment, (ii) the Total Outstanding Amount shall not exceed the
aggregate amount of the Commitments and (iii) the sum of the aggregate Dollar
Amount of the aggregate principal amount of all outstanding Committed
Alternative Currency Loans plus the aggregate Dollar Amount of the aggregate
Letter of Credit Liabilities for Letters of Credit in an Alternative Currency
shall not exceed the Alternative Currency Sublimit.  Each Borrowing under this
Section 2.01(a) shall be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency (except that any such
Borrowing may be in the aggregate amount available in accordance with this
Section 2.01(a) and Section 3.02) and shall be made from the several Lenders
ratably in proportion to their respective Available Commitments.
 
(b) Within the foregoing limits, any Borrower may borrow under this Section,
repay, or to the extent permitted by Section 2.12, prepay Loans and reborrow at
any time during the Revolving Credit Period under this Section.
 
Section 2.02 .  Notice of Committed Borrowing.   A Borrower shall give the
Applicable Agent notice (a “Notice of Committed Borrowing”) not later than 10:30
A.M. (New York City time) (or 10:30 A.M. (London time) in the case of
Alternative Currency Borrowing) on (x) the date of each Base Rate Borrowing, (y)
the third Euro-Dollar Business Day before each Euro-Dollar Borrowing and (z) the
third Euro-Currency Business Day before (or, solely in the case of Alternative
Currency Borrowings denominated in Sterling, telephonic notice (such telephonic
notice to be confirmed promptly in writing) not later than 5:00 A.M. (New York
City time) on the Euro-Currency Business Day of) each Alternative Currency
Borrowing, specifying:
 


 
22

--------------------------------------------------------------------------------

 




 
(i) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Currency Business Day in the case of a
Euro-Currency Borrowing or Alternative Currency Borrowing;
 
(ii) the currency and the aggregate amount in the relevant currency and the
Dollar Amount of such Borrowing; provided that if no currency is specified with
respect to any requested Borrowing, then the Borrower shall be deemed to have
selected Dollars;
 
(iii) in the case of Committed Dollar Loans, whether the Loans comprising such
Borrowing are to bear interest initially at the Base Rate or a Euro-Currency
Rate; and
 
(iv) in the case of a Euro-Currency Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period, and, in the case of an Alternative Currency Borrowing, the
location from which payments of the principal and interest on such Alternative
Currency Borrowing will be made, which will comply with the requirements of
Section 2.14.
 
Section 2.03 .  Competitive Bid Borrowings.  (a) The Competitive Bid Option.  In
addition to Committed Borrowings pursuant to Section 2.01, any Borrower may, as
set forth in this Section, request the Lenders during the Revolving Credit
Period to make offers to make Competitive Bid Loans to such Borrower.  The
Lenders may, but shall have no obligation to, make such offers and a Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.
 
(b)           Competitive Bid Quote Request.  When a Borrower wishes to request
offers to make Competitive Bid Loans under this Section, it shall transmit to
the Administrative Agent by telex or facsimile transmission a Competitive Bid
Quote Request substantially in the form of Exhibit B hereto so as to be received
not later than 10:30 A.M. (New York City time) (or 10:30 A.M. (London time) in
the case of a proposed Alternative Currency Borrowing) on (x) the fourth
Euro-Dollar Business Day prior to the date of Borrowing proposed therein (or in
the case of an Alternative Currency Borrowing, the fourth Euro-Currency Business
Day), in the case of a LIBOR Auction or (y) the Business Day prior to the date
of Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as such Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Lenders not
later than the date of the Competitive Bid Quote Request for the first LIBOR
Auction or Absolute Rate Auction for which such change is to be effective)
specifying:
 
(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day
(or in the case of an Alternative Currency Borrowing,
 


 
23

--------------------------------------------------------------------------------

 


a Euro-Currency Business Day) in the case of a LIBOR Auction or a Domestic
Business Day in the case of an Absolute Rate Auction in dollars,
 
(ii) the proposed currency of such Borrowing,
 
(iii) the aggregate amount of such Borrowing, which shall be (x) in the case of
a Dollar-Denominated Borrowing, in a minimum aggregate Dollar Amount of
$20,000,000 and any larger multiple of $1,000,000 and (y) in the case of an
Alternative Currency Borrowing, in a minimum aggregate Dollar Amount of
$5,000,000 and in integral multiples of 500,000 units of the applicable
Alternative Currency,
 
(iv) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and
 
(v) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.
 
A Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No Competitive Bid
Quote Request shall be given within four Euro-Dollar Business Days (or such
other number of days as the applicable Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.
 
(c)           Invitation for Competitive Bid Quotes.  Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders by telex or facsimile transmission an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the applicable Borrower to each Lender to submit Competitive Bid
Quotes offering to make the Competitive Bid Loans to which such Competitive Bid
Quote Request relates in accordance with this Section.
 
(d)           Submission and Contents of Competitive Bid Quotes.  (i) Each
Lender may submit a Competitive Bid Quote containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes.  Each Competitive Bid Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by telex or
facsimile transmission at its offices specified in or pursuant to Section 10.01
not later than (x) 9:30 A.M. (New York City time) (or 9:30 A.M. (London time) in
the case of an Alternative Currency Borrowing) on the third Euro-Dollar Business
Day prior to the proposed date of Borrowing (or in the case of an Alternative
Currency Borrowing, the third Euro-Currency Business Day), in the case of a
LIBOR Auction or (y) 9:30 A.M. (New York City time) (or 9:30 A.M. (London time)
in the case of an Alternative Currency Borrowing) on the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the applicable Borrower and the Administrative Agent shall
have
 


 
24

--------------------------------------------------------------------------------

 


mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective); provided that
Competitive Bid Quotes submitted by the Administrative Agent (or any affiliate
of the Administrative Agent) in the capacity of a Lender may be submitted, and
may only be submitted, if the Administrative Agent or such affiliate notifies
the Borrower of the terms of the offer or offers contained therein not later
than (x) one hour prior to the deadline for the other Lenders, in the case of a
LIBOR Auction or (y) 15 minutes prior to the deadline for the other Lenders, in
the case of an Absolute Rate Auction.  Subject to Articles 3 and 6, any
Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the applicable
Borrower.
 
(ii) Each Competitive Bid Quote shall be substantially in the form of Exhibit D
hereto and shall in any case specify:
 
(A) the proposed date of Borrowing,
 
(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be (1) in the case of a
Dollar-Denominated Borrowing, $5,000,000 or a larger multiple of $1,000,000 and
(2) in the case of an Alternative Currency Borrowing, $500,000 or an integral
multiple of 500,000 units of the applicable Alternative Currency, (y) may not
exceed the principal amount of Competitive Bid Loans for which offers were
requested and (z) may be subject to an aggregate limitation as to the principal
amount of Competitive Bid Loans for which offers being made by such quoting
Lender may be accepted,
 
(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,
 
(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and
 
(E) the identity of the quoting Lender.
 


 
25

--------------------------------------------------------------------------------

 


A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.
 
(iii) Any Competitive Bid Quote shall be disregarded if it:
 
(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii) above;
 
(B) contains qualifying, conditional or similar language;
 
(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
 
(D) arrives after the time set forth in subsection (d)(i).
 
(e) Notice to Borrower.  The Administrative Agent shall promptly notify the
applicable Borrower of the terms (x) of any Competitive Bid Quote submitted by a
Lender that is in accordance with subsection (d) and (y) of any Competitive Bid
Quote that amends, modifies or is otherwise inconsistent with a previous
Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request.  Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote is submitted solely to correct a manifest error in such former
Competitive Bid Quote.  The Administrative Agent’s notice to the applicable
Borrower shall specify (A) the aggregate principal amount of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request, (B) the respective principal amounts
and Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may
be, so offered and (C) if applicable, limitations on the aggregate principal
amount of Competitive Bid Loans for which offers in any single Competitive Bid
Quote may be accepted.
 
(f) Acceptance and Notice by Borrower.  Not later than 10:30 A.M. (New York City
time) (or 10:30 A.M. (London time) in the case of an Alternative Currency
Borrowing) on (x) the third Euro-Dollar Business Day prior to the proposed date
of Borrowing (or in the case of an Alternative Currency Borrowing, the third
Euro-Currency Business Day), in the case of a LIBOR Auction or (y) the proposed
date of Borrowing, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective), the applicable Borrower
 


 
26

--------------------------------------------------------------------------------

 


shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e).  In the case of acceptance,
such notice (a “Notice of Competitive Bid Borrowing”) shall specify the
aggregate principal amount of offers for each Interest Period that are
accepted.  The applicable Borrower may accept any Competitive Bid Quote in whole
or in part; provided that:
 
(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;
 
(ii) the principal amount of each Competitive Bid Borrowing must be (x) in the
case of a Dollar-Denominated Borrowing, in a minimum aggregate Dollar Amount of
$20,000,000 and any larger multiple of $1,000,000 and (y) in the case of an
Alternative Currency Borrowing, in a minimum aggregate Dollar Amount of
$5,000,000 and in integral multiples of 500,000 units of the applicable
Alternative Currency;
 
(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be;
and
 
(iv) the applicable Borrower may not accept any offer that is described in
subsection (d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.
 
(g) Allocation by Administrative Agent.  If offers are made by two or more
Lenders with the same Competitive Bid Margins or Competitive Bid Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Lenders as
nearly as possible (as the Administrative Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers.  Determinations by
the Administrative Agent of the amounts of Competitive Bid Loans shall be
conclusive in the absence of manifest error.
 
Section 2.04 .  Notice To Lenders; Funding of Loans.  (a) Upon receipt of a
Notice of Borrowing, the Applicable Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s share (if any) of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the applicable
Borrower.
 
(b) On the date of each Borrowing, each Lender participating therein shall
(except as provided in subsection (c) of this Section):
 


 
27

--------------------------------------------------------------------------------

 




(1)           if such Borrowing is to be made in dollars, make available its
share of such Borrowing in dollars not later than 12:00 Noon (New York City
time), in Federal or other funds immediately available in New York City, to the
Administrative Agent at its office specified in or pursuant to Section 10.01; or
 
(2)           if such Borrowing is to be made in an Alternative Currency, make
available its share of such Borrowing in such Alternative Currency (in such
funds as may then be customary for the settlement of international transactions
in such Alternative Currency) to the account of the Applicable Agent at such
time and place as shall have been notified by the Applicable Agent to the
Lenders by at least three Euro-Currency Business Days’ notice (or, solely in the
case of such Borrowing denominated in Sterling, by telephonic notice on the
Euro-Currency Business Day of the date of such Borrowing, such notice to be
promptly confirmed in writing).
 
(c) Unless the Applicable Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to the
Applicable Agent such Lender’s share of such Borrowing, the Applicable Agent may
assume that such Lender has made such share available to the Applicable Agent on
the date of such Borrowing in accordance with subsection (b) of this Section and
the Applicable Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount.  If and to the
extent that such Lender shall not have so made such share available to the
Applicable Agent, such Lender and the applicable Borrower severally agree to
repay to the Applicable Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the applicable Borrower until the date such amount is repaid to the
Applicable Agent, at (i) in the case of the applicable Borrower, a rate per
annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.07 and (ii) in the case of such Lender,
the Federal Funds Rate (if such Borrowing is in dollars) or the applicable
London Interbank Offered Rate (if such Borrowing is in an Alternative
Currency).  If such Lender shall repay to the Applicable Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
included in such Borrowing for purposes of this Agreement.
 
(d) Each Lender may, at its option, make any Loan available to a Borrower that
is organized under the laws of a jurisdiction other than of the United States or
a political subdivision thereof  by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement
 


 
28

--------------------------------------------------------------------------------

 




Section 2.05 .  Evidence Of Debt.  (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
by such Borrower from time to time hereunder.
 
(a) The Administrative Agent shall maintain accounts in which it shall record
(i) the Dollar Amount of each Loan made to a Borrower hereunder, the class, type
and, in the case of any Committed Alternative Currency Loans, currency thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(b) The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of each Borrower to repay the Lenders in
accordance with the terms of this Agreement.
 
(c) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit A hereto.  Thereafter, the Loans evidenced
by each such promissory note and interest thereon shall at all times (including
after assignment pursuant to Section 10.06) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).  Each reference in this Agreement to the “Note” of such
Lender shall be deemed to refer to and include any or all of such Notes.
 
Section 2.06 .  Maturity of Loans.  (a) Each Committed Loan shall mature, and
the principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Termination Date.
 
(a) Each Competitive Bid Loan shall mature, and the principal amount thereof
shall be due and payable, together with accrued interest thereon, on the last
day of the Interest Period applicable to such Loan.
 
Section 2.07 .  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the Base
Rate Margin plus the Base Rate for such day.  Such interest shall be
 


 
29

--------------------------------------------------------------------------------

 


payable quarterly in arrears on each Quarterly Date and, with respect to the
principal amount of any Base Rate Loan converted to a Euro-Dollar Loan, on each
date a Base Rate Loan is so converted.  Any overdue principal of or interest on
any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to Base Rate Loans for such day.
 
(b) Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the Euro-Currency Margin plus the London
Interbank Offered Rate applicable to such Interest Period.  Such interest shall
be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day of such Interest Period.
 
The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on the LIBOR01 Page published by Reuters (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant currency in the London interbank market) at
approximately 11:00 A.M., London time, two Euro-Currency Business Days before
the beginning (or, solely in the case of Borrowings denominated in Sterling, on
the first day) of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period.  If such rate is
not available at such time for any reason, then the “London Interbank Offered
Rate” with respect to such Interest Period shall be the average (rounded upward,
if necessary, to the next higher 1/16 of 1%) of the respective rates per annum
at which deposits in the relevant currency are offered to each of the Reference
Banks in the London interbank market at approximately 11:00 A.M. (London time)
on the Rate Fixing Date in an amount approximately equal to the principal amount
of the Euro-Currency Loan of such Reference Bank to which such Interest Period
is to apply and for a period of time comparable to such Interest Period.
 
(c) Any overdue principal of or interest on any Euro-Currency Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 2% plus the Euro-Currency Margin plus the London
Interbank Offered Rate applicable to the Interest Period for such Loan and (ii)
the sum of 2% plus the Euro-Currency Margin plus the average (rounded upward, if
necessary, to the next higher 1/16 of 1%) of the respective rates per annum at
which one day (or, if such amount due remains unpaid more than three
Euro-Currency Business Days, then for such other period of time not longer than
three months as the Administrative Agent may select) deposits in the relevant
currency in an amount approximately equal to such overdue payment due to each of
the Reference Banks are offered to such Reference Bank in the London
 


 
30

--------------------------------------------------------------------------------

 


interbank market for the applicable period determined as provided above (or, if
the circumstances described in clause (a) or (b) of Section 8.01 shall exist, at
a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).
 
(d) Subject to Section 8.01, each Competitive Bid LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.07(b) as
if the related Competitive Bid LIBOR Borrowing were a Committed Euro-Dollar
Borrowing) plus (or minus) the Competitive Bid Margin quoted by the Lender
making such Loan in accordance with Section 2.03.  Each Competitive Bid Absolute
Rate Loan shall bear interest on the outstanding principal amount thereof, for
the Interest Period applicable thereto, at a rate per annum equal to the
Competitive Bid Absolute Rate quoted by the Lender making such Loan in
accordance with Section 2.03.  Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof.
 
(e) Any overdue principal of or interest on any Competitive Bid Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Base Rate for such day.
 
(f) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder pursuant to Section 2.16.  The Administrative Agent shall
give prompt notice to the applicable Borrower and the participating Lenders of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.
 
(g) Each Reference Bank agrees to use its best efforts to furnish quotations to
the Administrative Agent as contemplated by this Section.  If any Reference Bank
does not furnish a timely quotation, the Administrative Agent shall determine
the relevant interest rate on the basis of the quotation or quotations furnished
by the remaining Reference Bank or Banks or, if none of such quotations is
available on a timely basis, the provisions of Section 8.01 shall apply.
 
Section 2.08 .  Fees.  (a) Subject to Section 2.20, the Company shall pay to the
Administrative Agent for the account of the Lenders ratably a facility fee (the
“Facility Fee”), which shall accrue at the Facility Fee Rate (i) from and
including the Effective Date to but excluding the date of termination of the
Commitments in their entirety, on the average daily aggregate amount of the
Commitments (whether used or unused) and (ii) from and including such date of
termination to but excluding the date the Loans shall be repaid in their
entirety, on the average daily aggregate outstanding principal Dollar Amount of
the Loans.
 


 
31

--------------------------------------------------------------------------------

 




(b) Subject to Section 2.20, the Company shall pay to the Administrative Agent
(i) for the account of the Lenders ratably a letter of credit fee (the “Letter
of Credit Fee”) in Dollars accruing daily on the aggregate Dollar Amount of all
outstanding Letters of Credit at the Letter of Credit Fee Rate (determined daily
in accordance with the Pricing Schedule) and (ii) for the account of the Issuing
Lender a letter of credit fronting fee accruing daily on the aggregate Dollar
Amount of all Letters of Credit issued by the Issuing Lender at a rate per annum
mutually agreed from time to time by the Company and the Issuing Lender.  The
Company shall also pay to the Issuing Lender for its own account issuance,
drawing, amendment and extension charges in the amounts and at the times as
agreed between the Company and the Issuing Lender.
 
(c) Accrued fees under this Section shall be payable quarterly in arrears on
each Quarterly Date and on the date of termination of the Commitments in their
entirety (and, in the case of clause (a), if later, the date the Loans shall be
repaid in their entirety and, in the case of clause (b), if later, the date on
which all Letters of Credit shall have been terminated).
 
Section 2.09 .  Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Commitments at any
time, if no Loans or Letter of Credit Liabilities are outstanding at such time
or (ii) ratably reduce from time to time by an aggregate amount of $20,000,000
or a larger multiple of $1,000,000, the aggregate amount of the Commitments in
excess of the Total Outstanding Amount.
 
Section 2.10 .  Method of Electing Interest Rates.  (a) The Committed Dollar
Loans included in each Committed Borrowing shall bear interest initially at the
type of rate specified by the applicable Borrower in the applicable Notice of
Committed Dollar Borrowing.  Thereafter, the applicable Borrower may from time
to time elect to change or continue the type of interest rate borne by each
Group of Committed Dollar Loans (subject in each case to Section 2.07(c) and the
provisions of Article 8 and the last sentence of this subsection (a)), as
follows:
 
(i) if such Loans are Base Rate Loans, the applicable Borrower may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and
 
(ii) if such Loans are Euro-Dollar Loans, the applicable Borrower may elect to
convert such Loans to Base Rate Loans as of any Domestic Business Day, or elect
to continue such Loans as Euro-Dollar Loans for an additional Interest Period as
of any Euro-Dollar Business Day, subject to Section 2.15 in the case of any such
conversion or continuation effective on any day other than the last day of the
then current Interest Period applicable to such Loans.
 


 
32

--------------------------------------------------------------------------------

 




Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:00 A.M. (New York
City time) on the third Euro-Dollar Business Day (or in the case of an
Alternative Currency Borrowing, the third Euro-Currency Business Day) before the
conversion or continuation selected in such notice is to be effective.  A Notice
of Interest Rate Election may, if it so specifies, apply to only a portion of
the aggregate principal Dollar Amount of the relevant Group of Loans; provided
that (i) such portion is allocated ratably among the Loans comprising such Group
and (ii) the portion to which such Notice applies, and the remaining portion to
which it does not apply, are each (x) in the case of a Dollar-Denominated
Borrowing, $20,000,000 or any larger multiple of $1,000,000 and (y) in the case
of an Alternative Currency Borrowing, $5,000,000 or an integral multiple of
500,000 units of the applicable Alternative Currency.  If no Notice of Interest
Rate Election is timely delivered prior to the end of an Interest Period for any
Euro-Dollar Loan, the Borrower shall be deemed to have elected that all Loans
having such Interest Period shall be converted to Base Rate Loans effective as
of the last day of such Interest Period.
 
(b) Each Notice of Interest Rate Election shall specify:
 
(i) the Group of Loans (or portion thereof) to which such notice applies;
 
(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection (a)
above;
 
(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; provided
that, if at the time such notice is delivered an Event of Default has occurred
and is continuing, the duration of the Interest Period with respect to any
Euro-Dollar Loans to which such notice applies shall be one month; and
 
(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period; provided that,
if at the time such notice is delivered an Event of Default has occurred and is
continuing, the duration of the Interest Period with respect to any Euro-Dollar
Loans to which such notice applies shall be one month.
 
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
 


 
33

--------------------------------------------------------------------------------

 




(c) Upon receipt of a Notice of Interest Rate Election from the applicable
Borrower pursuant to subsection (a) above, the Administrative Agent shall
promptly notify each Lender of the contents thereof and such notice shall not
thereafter be revocable by such Borrower.
 
(d) A Borrower shall not be entitled to elect to convert any Committed Dollar
Loans to, or continue any Committed Dollar Loans for an additional Interest
Period as, Euro-Dollar Loans, in each case made to it, if a Default shall have
occurred and be continuing when such Borrower delivers notice of such election
to the Administrative Agent.
 
(e) An election by any Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.02.
 
(f) The initial Interest Period for each Group of Committed Alternative Currency
Loans shall be specified by the applicable Borrower in the applicable Notice of
Borrowing.  The applicable Borrower may specify the duration of each subsequent
Interest Period applicable to such Group of Loans by delivering to the
Administrative Agent, not later than 10:30 A.M. (London time) on the third
Euro-Currency Business Day before the end of the immediately preceding Interest
Period, a notice specifying the Group of Loans to which such notice applies and
the duration of such subsequent Interest Period (which shall comply with the
provisions of the definition of Interest Period).  Such notice may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the Dollar Amounts of the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 and shall be in integral multiples of
500,000 units of the relevant Alternative Currency.  If no such notice is timely
received by the Administrative Agent before the end of any applicable Interest
Period, the applicable Borrower shall be deemed to have elected that the
subsequent Interest Period for such Group of Loans shall have a duration of one
month (subject to the provisions of the definition of Interest Period).
 
Section 2.11 .  Mandatory Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Termination Date and any
Loans then outstanding (together with accrued interest thereon) shall be due and
payable on such date.
 
Section 2.12 .  Optional Prepayments.  (a)  Subject in the case of any Fixed
Rate Borrowing to Section 2.15, each Borrower may, upon at least one Domestic
Business Day’s notice to the Administrative Agent, prepay any Base Rate
Borrowing (or any Competitive Bid Borrowing bearing interest at the Base Rate
pursuant to Section 8.01) made to it or upon at least three Euro-Currency
Business Days’ notice to the Administrative Agent and the Applicable Agent (if
 


 
34

--------------------------------------------------------------------------------

 


different), prepay any Euro-Currency Borrowing made to it, in each case in whole
at any time, or from time to time in part in an aggregate Dollar Amount not less
than $20,000,000 or in the case of any Loan denominated in dollars, any larger
multiple of $1,000,000, or in the case of any Committed Alternative Currency
Loan in an aggregate Dollar Amount not less than $5,000,000 or any larger
integral multiple of 500,000 units of the relevant Alternative Currency, by
paying (in the relevant currency) the principal Dollar Amount to be prepaid
together with accrued interest thereon to the date of prepayment.  Each such
optional prepayment shall be applied to prepay ratably the Loans of the several
Lenders included in such Borrowing.
 
(b) A Borrower may not prepay all or any portion of the principal amount of any
Competitive Bid Loan made to it prior to the maturity thereof except (i) as
provided in subsection (a) above or (ii) with respect to any particular
Competitive Bid Loan, as agreed upon between the Lender making such Loan and
such Borrower so long as at the time such Borrower makes such prepayment no
Default has occurred and is continuing.
 
(c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the applicable Borrower.
 
Section 2.13 .  Determining Dollar Amounts of Committed Alternative Currency
Loans; Related Mandatory Prepayments. (a) The Administrative Agent shall
determine the Dollar Amount of each Committed Alternative Currency Loan promptly
after it receives the related Notice of Committed Borrowing, based on the
Exchange Rate on the third Euro-Currency Business Day before (or, solely in the
case of Alternative Currency Borrowings denominated in Sterling, on) the date of
Borrowing specified in such notice.  Thereafter, the Administrative Agent shall
redetermine the Dollar Amount of each Committed Alternative Currency Loan on the
last Euro-Currency Business Day of each calendar month while such Loan remains
outstanding, based in each case on the Exchange Rate on such Euro-Currency
Business Day.  The Administrative Agent shall promptly notify the applicable
Borrower and the participating Lenders of each Dollar Amount so determined, and
its determination thereof shall be conclusive in the absence of manifest error.
 
(b) The Administrative Agent shall determine the Dollar Amount of the Letter of
Credit Liabilities related to each Letter of Credit promptly after it receives
the related Notice of Issuance, based on the Exchange Rate on the third
Euro-Currency Business Day before (or, solely in the case of a Letter of Credit
denominated in Sterling, on) the date of issuance specified in such
notice.  Thereafter, the Administrative Agent shall redetermine the Dollar
Amount of each Letter of Credit on the last Euro-Currency Business Day of each
calendar month while such Letter of Credit remains outstanding, based in each
case on the
 


 
35

--------------------------------------------------------------------------------

 


Exchange Rate on such Euro-Currency Business Day.  The Administrative Agent
shall promptly notify the applicable Borrower and the participating Lenders of
each Dollar Amount so determined, and its determination thereof shall be
conclusive in the absence of manifest error.
 
(c) If, (i) on the last day of any Interest Period for any Borrowing, the Total
Outstanding Amount at such time exceeds the aggregate amount of Commitments, the
relevant Borrower shall, on such day, prepay Committed Loans included in such
Borrowing in an amount equal to the lesser of (x) such excess and (y) the amount
of such Borrowing and (ii) on the last day of any Interest Period for any
Committed Alternative Currency Borrowing, the Dollar Amount of the aggregate
principal amount of outstanding Alternative Currency Loans exceeds the
Alternative Currency Sublimit, the relevant Borrower shall, on such date, prepay
Committed Alternative Currency Loans included in such Borrowing in an amount
equal to the lesser of (x) such excess and (y) the amount of such Borrowing.
 
(d) If, on the last Euro-Currency Business Day of any calendar month, after any
redetermination of the Dollar Amounts pursuant to Section 2.13(a), the Total
Outstanding Amount at such time exceeds 105% of the aggregate amount of
Commitments, then the Borrowers shall, on the last Euro-Currency Business Day of
the next calendar month (the “Prepayment Date”), prepay one or more Groups of
Borrowings in an aggregate principal amount equal to the excess, if any, of the
Total Outstanding Amount as of such Prepayment Date over the then outstanding
Commitments.
 
(e) If, on the last Euro-Currency Business Day of any calendar month, after any
redetermination of the Dollar Amounts pursuant to Section 2.13(a), the aggregate
Dollar Amount of the aggregate Committed Alternative Currency Loans exceeds 105%
of the Alternative Currency Sublimit, then the Borrowers shall, on the
Prepayment Date, prepay one or more Groups of Borrowings in an aggregate
principal amount equal to the excess, if any, of the aggregate Dollar Amount of
the aggregate Committed Alternative Currency Loans as of such Prepayment Date
over the Alternative Currency Sublimit.
 
Section 2.14 .  General Provisions as to Payments.  (a)  Each Borrower shall
make each payment of principal of, and interest on, the Loans and Letter of
Credit Liabilities denominated in Dollars and of fees hereunder, not later than
12:00 Noon (New York City time) on the date when due, in Federal or other funds
immediately available in New York City, without defense, set-off or counterclaim
and free of any restriction or condition, to the Administrative Agent at its
address referred to in Section 10.01.  Each Borrower shall make each payment of
principal of, and interest on, the Committed Alternative Currency Loans in the
relevant Alternative Currency in such funds as may then be customary for the
settlement of international transactions in such Alternative Currency, to such
account and at such time and at such place as shall have been notified by the
 


 
36

--------------------------------------------------------------------------------

 


Applicable Agent to such Borrower and the Lenders by at least three
Euro-Currency Business Days’ notice (or, solely in the case of Alternative
Currency Borrowings denominated in Sterling, by at least one Euro-Currency
Business Days’ notice).  The Borrower may specify in any notice delivered to the
Administrative Agent and the Applicable Agent with respect to any Alternative
Currency, one or more locations from which such Borrower may make payments of
principal or of interest on any Committed Alternative Currency Loan in such
Alternative Currency; provided that the Administrative Agent approve such
location.  The Applicable Agent will promptly distribute to each Lender its
ratable share of each such payment received by the Administrative Agent for the
account of the Lenders.  Whenever any payment of principal of, or interest on,
the Base Rate Loans, Letter of Credit Liabilities denominated in Dollars or of
fees shall be due on a day which is not a Domestic Business Day, the date for
payment thereof shall be extended to the next succeeding Domestic Business
Day.  Whenever any payment of principal of, or interest on, the Euro-Currency
Loans shall be due on a day which is not a Euro-Currency Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Currency
Business Day unless such Euro-Currency Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Euro-Currency Business Day.  Whenever any payment of principal of, or interest
on, the Competitive Bid Loans shall be due on a day which is not a Euro-Dollar
Business Day, the date for payment thereof shall be extended to the next
succeeding Euro-Dollar Business Day.  Whenever any payment of principal of or
interest on Letter of Credit Liabilities denominated in an Alternative Currency
shall be due on a day which is not a Euro-Currency Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Currency Business
Day.  If the date for any payment of principal is extended by operation of law
or otherwise, interest thereon shall be payable for such extended time.
 
(b) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent that such Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate (if such amount was distributed in dollars) or
(ii) the rate per annum at which one-day deposits in the relevant currency are
offered to the Administrative Agent in the London interbank market for such day
(if such amount was distributed in an Alternative Currency).
 


 
37

--------------------------------------------------------------------------------

 




Section 2.15 .  Funding Losses.  If a Borrower makes any payment of principal
with respect to any Fixed Rate Loan, any Fixed Rate Loan is converted (pursuant
to Article 2, 6 or 8 or otherwise) or continued on any day other than the last
day of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if any Committed Alternative
Currency Loan is converted to a Loan denominated in dollars pursuant to Article
8, or if a Borrower fails to borrow, prepay, convert or continue any Fixed Rate
Loans after notice has been given to any Lender in accordance with Section
2.04(a), 2.12(a) or Section 2.10, respectively, such Borrower shall reimburse
each Lender within 15 days after demand for any resulting loss or expense
incurred by it (or by an existing or prospective Participant in the related
Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such prepayment or conversion or continuation or
failure to borrow, prepay, convert or continue; provided that such Lender shall
have delivered to such Borrower and the Administrative Agent a certificate as to
the amount of such loss or expense and setting forth the calculation thereof in
reasonable detail, which certificate shall be conclusive in the absence of
manifest error.
 
Section 2.16 .  Computation of Interest and Fees.  Interest based on the Prime
Rate and, in the case of Committed Alternative Currency Loans denominated in
Sterling, the Euro-Currency Rate hereunder shall be computed on the basis of a
year of 365 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).  All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day); provided that
if the Administrative Agent reasonably determines that a different basis of
computation is the market convention for a particular Alternative Currency, such
different basis shall be used.
 
Section 2.17 .  [Intentionally Omitted]
 
Section 2.18 .  Regulation D Compensation.  (a)  Each Lender may require each
Borrower to pay, contemporaneously with each payment of interest on the
Euro-Currency Loans, additional interest on the related Euro-Currency Loan of
such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the applicable London Interbank Offered Rate
divided by (B) one minus the Euro-Currency Reserve Percentage over (ii) the
applicable London Interbank Offered Rate.  Any Lender wishing to require payment
of such additional interest (x) shall so notify such Borrower and the
Administrative Agent, in which case such additional interest on the
Euro-Currency Loans of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period commencing at
least three Euro-Currency Business Days after the giving of such notice and (y)
shall notify such Borrower at least five Euro-Currency Business Days prior to
each date
 


 
38

--------------------------------------------------------------------------------

 


on which interest is payable on the Euro-Currency Loans of the amount then due
it under this Section.
 
(b) If and so long as any Lender is required to make special deposits with the
Bank of England, to maintain reserve asset ratios or to pay fees in respect of
such Lender’s Euro-Currency Loans, such Lender may require each Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit G hereto.
 
(c) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements referred to in
subsections (a) and (b) above) in respect of any of such Lender’s Euro-Currency
Loans, such Lender may require each Borrower to pay, contemporaneously with each
payment of interest on each of such Lender’s Euro-Currency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.
 
(d) Any additional interest owed pursuant to subsection (a), (b) or (c) above
shall be determined by the relevant Lender, which determination shall be
conclusive and binding for all purposes except in the case of manifest error,
and notified to each Borrower (with a copy to the Administrative Agent) at least
five Euro-Currency Business Days before each date on which interest is payable
for the relevant Loan, and such additional interest so notified to such Borrower
by such Lender shall be payable to the Administrative Agent for the account of
such Lender on each date on which interest is payable for such Loan.
 
Section 2.19 .  Letters of Credit.  (a) Subject to the terms and conditions
hereof, the Issuing Lender agrees to issue Letters of Credit hereunder
denominated in Dollars or in an Alternative Currency from time to time until the
tenth day prior to the Termination Date upon the request of the Company for its
account or the account of any Subsidiary; provided that, immediately after each
Letter of Credit is issued (i) the Total Outstanding Amount shall not exceed the
aggregate amount of the Commitments, (ii) the aggregate Dollar Amount of Letter
of Credit Liabilities shall not exceed the Letters of Credit Sublimit and (iii)
the sum of the aggregate Dollar Amount of the aggregate principal amount of all
outstanding Committed Alternative Currency Loans plus the aggregate Dollar
Amount of the aggregate Letter of Credit Liabilities for Letters of Credit in an
Alternative Currency shall not exceed the Alternative Currency Sublimit.  Upon
the date of issuance by the Issuing Lender of a Letter of Credit, the Issuing
Lender shall be deemed, without further action by any party hereto, to have sold
to each Lender, and each Lender shall be deemed, without further action by any
party
 


 
39

--------------------------------------------------------------------------------

 


hereto, to have purchased from the Issuing Lender, a participation in such
Letter of Credit and the related Letter of Credit Liabilities in the proportion
their respective Commitments bear to the aggregate Commitments.
 
(b) The Company shall give the Issuing Lender notice at least (i) five
Euro-Currency Business Days prior to the requested issuance of an Alternative
Currency Letter of Credit and (ii) three Domestic Business Days prior to the
requested issuance of a Dollar Letter of Credit specifying the date such Letter
of Credit is to be issued, and describing the terms of such Letter of Credit,
the nature of the transactions to be supported thereby and the proposed
Alternative Currency of such Letter of Credit (such notice, including any such
notice given in connection with the extension of a Letter of Credit, a “Notice
of Issuance”).  Upon receipt of a Notice of Issuance, the Issuing Lender shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender of the contents thereof and of the amount of such
Lender’s participation in such Letter of Credit.  The issuance by the Issuing
Lender of each Letter of Credit shall, in addition to the conditions precedent
set forth in Article 3, be subject to the conditions precedent that such Letter
of Credit shall be in such form and contain such terms as shall be satisfactory
to the Issuing Lender and that the Company shall have executed and delivered
such other instruments and agreements relating to such Letter of Credit as the
Issuing Lender shall have reasonably requested.  The extension or renewal of any
Letter of Credit shall be deemed to be an issuance of such Letter of Credit, and
if any Letter of Credit contains a provision pursuant to which it is deemed to
be extended unless notice of termination is given by the Issuing Lender, the
Issuing Lender shall timely give such notice of termination unless it has
theretofore timely received a Notice of Issuance and the other conditions to
issuance of a Letter of Credit have also theretofore been met with respect to
such extension.
 
(c) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Domestic
Business Days prior to the Termination Date.
 
(d) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Company and each other Lender as to the amount to be paid as a result of such
demand or drawing and the payment date.  The Company shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Lender for any
amounts paid by the Issuing Lender upon any drawing under any Letter of Credit,
in the currency of such payment (a “Reimbursement Obligation”) without
presentment, demand, protest or other formalities of any kind.  All such amounts
paid by the Issuing Lender and remaining unpaid by the Company shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to
 


 
40

--------------------------------------------------------------------------------

 


the sum of 2% plus (i) if such amount is denominated in Dollars, the sum of the
Base Rate Margin plus the Base Rate for such day and (ii) if such amount is
denominated in an Alternative Currency, the sum of the Euro-Currency Margin plus
the rate per annum at which one-day deposits in the relevant currency are
offered by the principal London office of the Administrative Agent in the London
interbank market for such day.  In addition, each Lender will pay to the
Administrative Agent, for the account of the Issuing Lender, immediately upon
the Issuing Lender’s demand at any time during the period commencing after such
drawing until reimbursement therefor in full by the Company, an amount equal to
such Lender’s ratable share of such drawing (in proportion to its participation
therein), together with interest on such amount for each day from the date of
the Issuing Lender’s demand for such payment (or, if such demand is made after
12:00 Noon (New York City time) on such date, from the next succeeding Domestic
Business Day) to the date of payment by such Lender of such amount at a rate of
interest per annum equal to (i) if such amount is denominated in Dollars, the
Federal Funds Rate and (ii) if such amount is denominated in an Alternative
Currency, the rate per annum at which one-day deposits in the relevant currency
are offered by the principal London office of the Administrative Agent in the
London interbank market for such day.  The Issuing Lender will pay to each
Lender ratably all amounts received from the Company for application in payment
of its reimbursement obligations in respect of any Letter of Credit, but only to
the extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto.
 
(e) The obligations of the Company and each Lender under Section 2.19(d) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including without limitation the following circumstances:
 
(i) the use which may be made of any Letter of Credit by, or any acts or
omission of, a beneficiary of any Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(ii) the existence of any claim, set-off, defense or other rights that the
Company may have at any time against a beneficiary of a Letter of Credit (or any
Person for whom the beneficiary may be acting), the Lenders (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;
 
(iii) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
 


 
41

--------------------------------------------------------------------------------

 


(iv) payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Lender of a draft or certificate that
does not comply with the terms of the Letter of Credit; or
 
(v) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (v), constitute a legal or equitable discharge of the Company’s
or the Lender’s obligations hereunder.
 
(f) The Company hereby indemnifies and holds harmless each Lender (including the
Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur (including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the Issuing Lender may
incur by reason of or in connection with the failure of any other Lender to
fulfill or comply with its obligations to the Issuing Lender hereunder (but
nothing herein contained shall affect any rights the Company may have against
such defaulting Lender)), and none of the Lenders (including the Issuing Lender)
nor the Administrative Agent nor any of their officers or directors or employees
or agents shall be liable or responsible, by reason of or in connection with the
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit, including without limitation any of the circumstances
enumerated in Section 2.19(e) above, as well as (i) any error, omission,
interruption or delay in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, (ii) any loss or delay in the transmission
of any document required in order to make a drawing under a Letter of Credit,
and (iii) any consequences arising from causes beyond the control of the Issuing
Lender, including without limitation any government acts, or any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit; provided that the Company shall not be required to indemnify the
Issuing Lender for any claims, damages, losses, liabilities, costs or expenses,
and the Company shall have a claim for direct (but not consequential) damage
suffered by it, to the extent found by a court of competent jurisdiction to have
been caused by (x) the willful misconduct or gross negligence of the Issuing
Lender in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) the Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of
Credit. Nothing in this Section 2.19(f) is intended to limit the obligations of
the Company under any other provision of this Agreement.  To the extent the
Company does not indemnify the Issuing Lender as required by this subsection,
the Lenders agree to do so ratably in accordance with their Commitments.
 
(g) If any Event of Default shall occur and be continuing, on the day that the
Company receives notice from the Administrative Agent or the Required
 


 
42

--------------------------------------------------------------------------------

 


Lenders demanding the deposit of Cash Collateral pursuant to this paragraph, the
Company shall Cash Collateralize an amount in cash in the relevant currency
equal to the Letter of Credit Liabilities as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (g) or clause (h) of Section 6.01.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Company’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for Letter
of Credit Disbursements for which it has not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the Letter of Credit Liabilities at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Company under this Agreement.  If the Company is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence and
continuance of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Euro-Dollar Business
Days after all Events of Default have been cured or waived.
 
Section 2.20 .  Defaulting Lenders.  (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(i) Facility Fees shall cease to accrue, or to be payable by the Borrower, on
the Commitment of such Defaulting Lender pursuant to Section 2.08(a) for the
account of such Defaulting Lender or otherwise;
 
(ii) the Commitment or Outstanding Committed Amount of such Defaulting Lender
shall not be included in determining whether any Lender, the Required Lenders or
all Lenders have taken or may take any action hereunder (including any consent
to any amendment, waiver or other modification pursuant to Section 10.05);
provided, however, that this clause (ii) shall not (subject to Section 10.05)
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification specifically requiring the consent of such Lender or each
Lender affected thereby (and in circumstances where the consent of “all Lenders”
is required, such Defaulting Lender’s vote shall not be included
 


 
43

--------------------------------------------------------------------------------

 


except (A) such Defaulting Lender’s Commitment may not be increased or extended
without its consent and (B) the principal amount of, or interest or fees payable
on, Loans or Letter of Credit Borrowings may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent); and
 
(iii) if any Letter of Credit Liabilities exist at the time such Lender becomes
a Defaulting Lender then:
 
(A) all or any part of the Letter of Credit Liabilities of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Shares but only to the extent that after giving effect
to such reallocation the Outstanding Committed Amount of each non-Defaulting
Lender does not exceed such Lender’s Commitment;
 
(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within three Domestic Business Days
following notice by the Administrative Agent, Cash Collateralize for the benefit
of the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Liabilities (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.19(g) for so long as such Letter of Credit
Liabilities are outstanding;
 
(C) if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Liabilities pursuant to clause (B) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.08(b) with respect to such Defaulting Lender’s Letter of Credit Liabilities
during the period such Defaulting Lender’s Letter of Credit Liabilities are Cash
Collateralized;
 
(D) if the Letter of Credit Liabilities of the non-Defaulting Lenders are
reallocated pursuant to clause (A) above, then the fees payable to the Lenders
pursuant to Section 2.08(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and
 
(E) if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities are neither reallocated nor Cash Collateralized pursuant to clause
Section 2.20(a)(iii)(A) or Section 2.20(a)(iii)(B) above, then, without
prejudice to any rights or remedies of the Issuing Lender or any other Lender
hereunder, all Letter of Credit Fees payable under Section 2.08(b) with respect
 


 
44

--------------------------------------------------------------------------------

 


to such Defaulting Lender’s Letter of Credit Liabilities shall be payable to the
Issuing Lender until and to the extent that such Letter of Credit Liabilities is
reallocated and/or Cash Collateralized; and
 
(b) So long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the Defaulting Lender’s related exposure and its then outstanding
Letter of Credit Liabilities will be 100% covered in accordance with the terms
of this Agreement by the Commitments of the non-Defaulting Lenders and/or Cash
Collateral will be provided by the Borrower in accordance with Section
2.20(a)(iii), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(a)(iii)(A) (and such Defaulting Lender shall not
participate therein).
 
(c) In the event that the Administrative Agent, the Borrower, and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Letter of Credit
Liabilities of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Committed Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Committed Loans
in accordance with its Pro Rata Share.
 
Section 2.21 . Incremental Increase in Commitments.  (a)  At any time, if no
Event of Default shall have occurred and be continuing, the Company may, if it
so elects but subject to due authorization by all necessary corporate action,
increase the aggregate amount of the Commitments (the “Incremental
Commitments”), either by designating one or more financial institutions not
theretofore Lenders to become a Lender (such designation to be effective only
with the prior written consent of the Administrative Agent, which consent will
not be unreasonably withheld or delayed), or by agreeing with one or more
existing Lenders that such Lender’s Commitment shall be increased.  The
Incremental Commitments shall be treated as Commitments for all purposes under
this Agreement, except as specifically addressed herein.  No Lender shall be
obligated to make any Incremental Commitment unless it shall elect to do so in
its sole and absolute discretion in response to the Company’s request.
 
(b) Upon execution and delivery by the Company and such Lender or other
financial institution of an instrument (the “Incremental Commitment Notice”) in
form reasonably satisfactory to the Administrative Agent (which instrument shall
specify the amount of each Commitment), such existing Lender shall have a
Commitment as therein set forth or such other financial institution shall become
a Lender with a Commitment as therein set forth and all the rights and
obligations of a Lender with such a Commitment hereunder; provided that:
 


 
45

--------------------------------------------------------------------------------

 




(i) the Company shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;
 
(ii) the amount of such Incremental Commitment, together with all other
increases in the aggregate amount of the Commitments pursuant to this Section
2.21 since the date of this Agreement, shall not exceed $500,000,000;
 
(iii) the Letter of Credit Sublimit and Alternative Currency Sublimit shall each
be increased by an amount which bears the same ratio to the Increased
Commitments as the Letter of Credit Sublimit and Alternative Currency Sublimit,
respectively, bears to the aggregate Commitments then existing; and
 
(iv) after giving effect to such increase or new Commitment, the amount of the
Commitment of any Lender shall not exceed 20% of the aggregate amount of the
Commitments (excluding, for purposes of this clause (iv), any increase resulting
solely from the merger or the acquisition of one Lender into or by another
Lender).
 
ARTICLE 3
Conditions
 
Section 3.01 .  Closing.  The closing hereunder shall occur upon receipt by the
Administrative Agent of the following documents, each dated the Closing Date
unless otherwise indicated:
 
(a) (i) an opinion of Weil, Gotshal & Manges, LLP, counsel for the Obligors,
substantially in the form of Exhibit E-1 hereto and covering such additional
matters relating to the transactions contemplated hereby as the Required Lenders
may reasonably request, and (ii) an opinion of Baker & McKenzie CVBA/SCRL,
Belgium counsel for Estée Lauder NV, substantially in the form of Exhibit E-2
hereto and covering such additional matters relating to the transactions
contemplated hereby as the Required Lenders may reasonably request;
 
(b) the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all reasonable out-of-pocket expenses to be reimbursed or paid by the
Company;
 
(c) all documents the Administrative Agent may reasonably request relating to
the existence of each of the Company, the Company Guarantor and Estée Lauder NV,
the corporate authority for and the validity of the execution and delivery of
this Agreement and the Notes, and any other matters relevant hereto, all in form
and substance satisfactory to the Administrative Agent; and
 


 
46

--------------------------------------------------------------------------------

 


(d) the Administrative Agent shall have received evidence reasonably
satisfactory to it that all principal of any loans outstanding under, and all
accrued interest and fees under, the Existing Credit Agreement shall have been
paid in full and that the commitments under the Existing Credit Agreement have
been terminated.
 
The Administrative Agent shall promptly notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding on all parties
hereto.
 
Section 3.02 .  Borrowings and Issuances of Letters of Credit.  The obligation
of any Lender to make a Loan on the occasion of any Borrowing and the obligation
of the Issuing Lender to issue (or renew or extend the term of ) any Letter of
Credit is subject to the satisfaction of the following conditions:
 
(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or Section 2.03, or receipt by the Issuing Lender of a Notice of
Issuance as required by Section 2.19, as the case may be;
 
(b) the fact that, immediately after such Borrowing or issuance of such Letter
of Credit (i) the Total Outstanding Amount will not exceed the aggregate amount
of the Commitments, (ii) the aggregate amount of Letter of Credit Liabilities
will not exceed the Letter of Credit Sublimit, and (iii) the sum of the
aggregate Dollar Amount of the aggregate principal amount of all outstanding
Committed Alternative Currency Loans plus the aggregate Dollar Amount of the
aggregate Letter of Credit Liabilities for Letters of Credit in an Alternative
Currency shall not exceed the Alternative Currency Sublimit;
 
(c) the fact that, immediately before and after such Borrowing or issuance of
such Letter of Credit, no Default shall have occurred and be continuing;
 
(d) the fact that the representations and warranties of the Company and the
Company Guarantor (and, in the case of a Borrowing or an issuance of a Letter of
Credit by an Eligible Subsidiary, of such Eligible Subsidiary) contained in this
Agreement (other than the representations and warranties in Sections 4.04(c) and
4.05) shall be true in all material respects on and as of the date of such
Borrowing or issuance of such Letter of Credit (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided, that
if any such representation or warranty is qualified by “materially”, “Material
Adverse Effect” or a similar term, such representation and warranty (as so
qualified) shall be true and correct in all respects); and
 
(e) the closing shall have occurred in accordance with Section 3.01.
 


 
47

--------------------------------------------------------------------------------

 


Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Company and the Company Guarantor (and,
in the case of a Borrowing or an issuance of a Letter of Credit by an Eligible
Subsidiary, of such Eligible Subsidiary) on the date of such Borrowing as to the
facts specified in clauses (b), (c) and (d) of this Section.
 
Section 3.03 .  First Borrowing by Each Eligible Subsidiary.  The obligation of
each Lender to make a Loan, and the obligation of the Issuing Lender to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:
 
(a) receipt by the Administrative Agent of an opinion of counsel for such
Eligible Subsidiary reasonably acceptable to the Administrative Agent covering
such matters relating to the transactions contemplated hereby as the Required
Lenders may reasonably request; and
 
(b) receipt by the Administrative Agent of all documents which it may reasonably
request relating to the existence of such Eligible Subsidiary, the corporate
authority of and the validity of the execution and delivery of the Election to
Participate, this Agreement and the Notes (if any) of such Eligible Subsidiary,
and any other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
Section 3.04 .  Existing Credit Agreement. (a) On the Closing Date, the
“Commitments” and the “Alternative Currency Commitments”, if any, as defined in
the Existing Credit Agreement shall terminate.
 
(b) The Lenders that are parties to the Existing Credit Agreement, comprising
the “Required Lenders” as defined therein, hereby waive any requirement of
notice of termination of the “Commitments” (as defined in the Existing Credit
Agreement) pursuant to Section 2.09 thereof.
 
ARTICLE 4
Representations And Warranties
 
Each of the Company and the Company Guarantor jointly and severally represents
and warrants that:
 
Section 4.01 .  Corporate Existence and Power.  Each Obligor is an organization
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all requisite powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that the failure to have
such licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.
 


 
48

--------------------------------------------------------------------------------

 


Section 4.02 .  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each of the Company and the Company
Guarantor (and, as applicable, each Eligible Subsidiary) of this Agreement and
by the Company (and, as applicable, each Eligible Subsidiary) of the Notes (if
any) (A) are within the corporate powers of the Company and the Company
Guarantor, as applicable (and, as applicable, each Eligible Subsidiary), (B)
have been duly authorized by all necessary corporate action, (C) require no
action by or in respect of, or filing with, any governmental body, agency or
official (other than those which have been made and are in full force and in
effect), (D) do not contravene, or constitute a default under, (i) any provision
of applicable law or regulation, (ii) the certificate of incorporation,
organizational documents or by-laws of the Company or the Company Guarantor, as
applicable (and, as applicable, each Eligible Subsidiary), (iii) any agreement
evidencing or governing Debt or of any other agreement or instrument, or (iv)
any judgment, injunction, order or decree binding upon the Company or any of its
Subsidiaries, except, in the case of clauses (i), (iii) and (iv), as would not
reasonably be expected to result in a Material Adverse Effect, and (E) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.
 
Section 4.03 .  Binding Effect.  This Agreement constitutes a valid and binding
agreement of each Obligor and each Note (if any), when executed and delivered by
the Company (and, as applicable, any Eligible Subsidiary) in accordance with
this Agreement, will constitute a valid and binding obligation of the Company
(and, as applicable, such Eligible Subsidiary), in each case enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity, regardless of whether considered in a proceeding in equity
or law.
 
Section 4.04 .  Financial Information.  (a)  The consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of June 30, 2010 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by KPMG LLP, a copy of which has been delivered to each
of the Lenders, fairly present, in all material respects and in conformity with
GAAP (except as expressly set forth in the notes thereto), the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.
 
(b) The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of March 31, 2011 and the related unaudited consolidated
statements of earnings and cash flows for the nine months then ended, a copy of
which has been delivered to each of the Lenders, fairly present, in all material
respects and in conformity with GAAP applied on a basis consistent with the
financial statements referred to in subsection (a) of this
 


 
49

--------------------------------------------------------------------------------

 


Section (except as expressly set forth in the notes thereto), the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such
nine-month period.
 
(c) On the Closing Date, there has been no material adverse change in the
business, financial position or results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole, since March 31, 2011.
 
Section 4.05 .  Litigation.  Except as described in Schedule 4.05, there is no
action, suit or proceeding pending against, or to the knowledge of any Obligor,
overtly threatened against or affecting, the Company or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could have
a Material Adverse Effect, or which in any manner draws into question the
validity or enforceability of this Agreement or the Notes (if any).
 
Section 4.06 .  Compliance with ERISA.  Except as would not reasonably be
expected to result in a Material Adverse Effect, (a) each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan and (b) no member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code or (iii) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.
 
Section 4.07 .  Environmental Matters.  In the ordinary course of its business,
the Company reviews the effect of Environmental Laws on the business, operations
and properties of the Company and its Subsidiaries, in the course of which it
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with Environmental Laws, any costs or liabilities in
connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities under Environmental Laws to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Company has reasonably concluded that such associated liabilities
and costs, including the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.
 


 
50

--------------------------------------------------------------------------------

 


Section 4.08 .  Taxes.  Except as would not reasonably be expected to result in
a Material Adverse Effect, the Company and its Subsidiaries have filed all
United States Federal income tax returns and all other tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
other than taxes due pursuant to any such assessment which are being contested
in good faith by appropriate proceedings.
 
Section 4.09 .  Subsidiaries.  (a)  Each of the Company’s corporate Significant
Subsidiaries (other than the Company Guarantor or the Eligible Subsidiaries,
with respect to which representations and warranties comparable to those set
forth in this Section are being made in Section 4.01) is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except to the extent that the failure to be or have
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect.
 
(b) The Company owns, directly or indirectly, 100% of the outstanding capital
stock of the Company Guarantor.
 
Section 4.10 .  Regulatory Restrictions on Borrowing.  No Obligor is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 4.11 .  Full Disclosure.  All information heretofore furnished by each
Obligor to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby, and all
such information hereafter furnished by each Obligor to the Administrative Agent
or any Lender, in each case, when taken as a whole, does not or will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were (or
hereafter are) made.
 
ARTICLE 5
Covenants
 
The Company agrees that, so long as any Lender has any Commitment hereunder or
any amount payable in respect of any Loan remains unpaid or any Letter of Credit
Liability remains outstanding:
 
Section 5.01 .  Information.  The Company will furnish to each of the Lenders:
 
(a) as soon as available and in any event within 75 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company
 


 
51

--------------------------------------------------------------------------------

 


and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of earnings and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by KPMG LLP or other independent public accountants
of nationally recognized standing without any qualification or exception which
(i) is of a “going concern” or similar nature or (ii) relates to the limited
scope of examination of matters relevant to such financial statements;
 
(b) as soon as available and in any event within 40 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter, the related consolidated statements of earnings for
such quarter and the related consolidated statements of earnings and cash flows
for the portion of the Company’s fiscal year ended at the end of such quarter,
setting forth in the case of such statements of earnings and cash flows, in
comparative form the figures for the corresponding quarter (with respect to the
statement of earnings only) and the corresponding portion of the Company’s
previous fiscal year, all certified (subject to normal year-end adjustments) as
to fairness of presentation and GAAP applied on a consistent basis by the chief
financial officer or the chief accounting officer of the Company;
 
(c) within ten days after any Senior Officer of any Obligor obtains knowledge of
any Default, if such Default is then continuing, a certificate of the chief
financial officer, the chief accounting officer or the treasurer of the Company
setting forth the details thereof and the action which each Obligor is taking or
proposes to take with respect thereto;
 
(d) within ten days after the mailing thereof to the stockholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;
 
(e) within ten days after the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Company shall have filed with the Securities and Exchange
Commission, provided, that so long as the Company is a reporting company (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
the furnishing of such registration statements and reports shall be deemed
satisfied upon posting of such registration statements and reports on the SEC’s
website (www.sec.gov/edgar);
 
(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan
 


 
52

--------------------------------------------------------------------------------

 


administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer, the chief accounting officer or the
treasurer of the Company setting forth details as to such occurrence and action,
if any, which the Company or applicable member of the ERISA Group is required or
proposes to take, except in the case of any events described in clauses (i) or
(ii), which individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect; and
 
(g) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.
 
For purposes of this Section, the Company’s obligation to deliver the items
referred to in Sections 5.01(a), (b), (d) and (e) will be deemed satisfied by
(i) the electronic delivery to the Administrative Agent of such items, (ii) the
posting of such items on a website to which the Lenders have access, and which
shall have been designated in a notice delivered to the Lenders and the
Administrative Agent or (iii) so long as the Company is a reporting company
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
the posting of such items on the SEC’s website (www.sec.gov/edgar) (it being
understood that in the case of Section 5.01(b), such posting will be deemed a
certification in satisfaction of the requirements of such clause).
 
Section 5.02 .  Payment of Obligations.  The Company will pay and discharge, and
will cause each Significant Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same may be contested in good faith by appropriate proceedings or to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse
 


 
53

--------------------------------------------------------------------------------

 


Effect, and will maintain, and will cause each Significant Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of any
of the same.
 
Section 5.03 .  Insurance.  The Company will, and will cause each of its
Significant Subsidiaries to, maintain (either in the name of the Company or in
such Significant Subsidiary’s own name), with financially sound and responsible
insurance companies or pursuant to a self-insurance program, insurance on all
their respective properties in at least such amounts, against at least such
risks and with such risk retention as are usually maintained, insured against or
retained, as the case may be, in the same general area by companies of
established repute engaged in the same or a similar business; and will furnish
to the Lenders, upon request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.
 
Section 5.04 .  Conduct of Business and Maintenance of Existence.  The Company
will preserve, renew and keep in full force and effect, and will cause each
Guarantor and each other Significant Subsidiary to preserve, renew and keep in
full force and effect its corporate existence and rights, privileges and
franchises necessary or desirable in the normal conduct of business (except,
solely with respect to any Significant Subsidiary that is not a Borrower, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect); provided that nothing in this Section 5.04 shall prohibit the
merger of a Significant Subsidiary into the Company or the merger or
consolidation of a Significant Subsidiary with or into another Person if the
corporation surviving such consolidation or merger is a Subsidiary (provided
that in the case of any such merger or consolidation involving a Guarantor, it
or the Company must be the surviving corporation) and if, in each case, after
giving effect thereto, no Default shall have occurred and be continuing.
 
Section 5.05 .  Compliance with Laws.  The Company will comply, and cause the
Company Guarantor and each other Significant Subsidiary to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.06 .  Inspection of Property, Books and Records.  The Company will
keep, and will cause the Company Guarantor and each other Significant Subsidiary
to keep, proper books of record and account in which full, true and correct
entries shall be made in all material respects of all dealings and transactions
in relation to its business and activities; and will permit, and will cause the
Company Guarantor and each Eligible Subsidiary to permit, representatives of any
Lender at such Lender’s expense to visit and inspect any of
 


 
54

--------------------------------------------------------------------------------

 


its properties, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers, employees
and independent public accountants, all at such reasonable times and as often as
may reasonably be desired; provided, that (i) such inspections do not
unreasonably interfere with the operations of such Person and (ii) such Lender
is subject to the Company’s confidentiality obligations.
 
Section 5.07 .  Mergers and Sales of Assets.  The Company will not, and will not
permit any Guarantor to, (i) consolidate or merge with or into any other Person
or (ii) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any other Person; provided that (a) the Company may merge with another
Person if (x) the Company is the corporation surviving such merger and (y) after
giving effect to such merger, no Default shall have occurred and be continuing
and (b) any Guarantor may be a party to any merger or consolidation permitted by
Section 5.04.
 
Section 5.08 .  Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by each Borrower to provide credit support for such
Borrower’s commercial paper program and for such other general corporate
purposes as shall be determined by the Company from time to time.  None of such
proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulation U.
 
Section 5.09 .  Negative Pledge.  The Company will not, and will not permit any
Subsidiary to, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:
 
(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal or face amount not
exceeding $50,000,000;
 
(b) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;
 
(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset;
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition or substantial completion of construction thereof, as
the case may be;
 
(d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or a Subsidiary and not created
in contemplation of such event;
 


 
55

--------------------------------------------------------------------------------

 


(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Subsidiary and not created in contemplation of such acquisition;
 
(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section; provided that such Debt is not increased and is not secured by any
additional assets;
 
(g) Liens imposed by any governmental authority for taxes, assessments,
governmental charges, duties or levies not yet due or which are being contested
in good faith and by appropriate proceedings; provided adequate reserves with
respect thereto are maintained on the books of the Company and its Consolidated
Subsidiaries in accordance with GAAP;
 
(h) carriers’, warehousemen’s, mechanics’, transporters, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business;
provided any such Lien is either (x) discharged within five days of the date
when payment of the obligation secured by such Lien is due or (y) is being
contested in good faith by appropriate proceedings diligently conducted;
 
(i) Liens (other than Liens described in clauses (g) or (h)) arising in the
ordinary course of its business which (i) do not secure Debt or Derivatives
Obligations, (ii) do not secure any obligation in an amount exceeding
$75,000,000 and (iii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operation of its
business;
 
(j) Liens on cash and cash equivalents securing Derivatives Obligations;
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $75,000,000; and
 
(k) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal or face amount at any date not to exceed
the greater of (i) $200,000,000 and (ii) 15% of Consolidated Tangible Net Worth
at the last day of the most recently ended fiscal quarter.
 
Section 5.10 .  Debt of Subsidiaries.  The Company will not permit any of its
Subsidiaries (other than the Company Guarantor) to incur or at any time be
liable with respect to any Debt other than (i) Debt owing to the Company or a
wholly owned Subsidiary, (ii) Debt created under this Agreement, (iii) any
commercial paper issued by an Eligible Subsidiary the credit support for which
is provided by this Agreement, (iv) Debt in respect of trade letters of credit,
(v) other Debt in an aggregate principal amount outstanding not exceeding
$300,000,000 and (vi) extensions, refinancings, renewals or replacements of the
Debt permitted above which, in the case of any such extension, refinancing,
renewal or replacement, does not increase the amount of the Debt being extended,
refinanced, renewed or replaced, other than amounts incurred to pay the costs of
 


 
56

--------------------------------------------------------------------------------

 


such extension, refinancing, renewal or replacement.  For purposes of this
Section any preferred stock of a Subsidiary held by a Person other than the
Company or a Wholly-Owned Subsidiary shall be included, at the higher of its
voluntary or involuntary liquidation value, in the “Debt” of such Subsidiary.
 
Section 5.11 .  Transactions with Affiliates.  The Company will not, and will
not permit any Subsidiary to, directly or indirectly, pay any funds to or for
the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate (any such payment, investment, lease, sale, transfer, other
disposition or transaction, an “Affiliate Transaction”) except on an arms-length
basis on terms at least as favorable to the Company or such Subsidiary as terms
that could have been obtained from a third party who was not an Affiliate;
provided that the foregoing provisions of this Section shall not prohibit (i)
any such Person from declaring or paying any lawful dividend or other payment
ratably in respect of all of its capital stock of the relevant class so long as,
after giving effect thereto, no Default shall have occurred and be continuing,
(ii) any Affiliate Transaction disclosed in (x) the Proxy Statement under the
heading “Certain Relationships and Related Transactions” or (y) the Form 8-K
filed by the Company on April 8, 2011 under the heading “Entry into Material
Definitive Agreements” or (iii) any Affiliate Transaction (other than any
Affiliate Transaction described in clauses (i) or (ii)) in which the amount
involved does not exceed $500,000. The approval by the independent directors (or
any committee thereof) of the board of directors of the Company or a Subsidiary
of any Affiliate Transaction to which the Company or such Subsidiary is a party
shall create a rebuttable presumption that such Affiliate Transaction is on an
arms-length basis on terms at least as favorable to the Borrower or such
Subsidiary as terms that could have been obtained from a third party who was not
an Affiliate.
 
ARTICLE 6
Defaults
 
Section 6.01 .  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
 
(a) any Borrower shall fail to pay when due any principal of any Loan or any
Reimbursement Obligation or shall fail to pay any interest, fees or other
amounts payable hereunder within five Domestic Business Days of the due date
thereof;
 


 
57

--------------------------------------------------------------------------------

 


(b) the Company shall fail to observe or perform any covenant contained in
Article 5, other than those contained in Sections 5.01 through 5.06 and 5.11;
 
(c) any Obligor shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender;
 
(d) any representation, warranty, certification or statement made by any Obligor
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect in any
material respect when made (or deemed made);
 
(e) the Company or any Subsidiary shall fail to make any payment in respect of
any Material Financial Obligations when due or within any applicable grace
period;
 
(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables the holder of such Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof;
 
(g) the Company or any Significant Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
 
(h) an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Company or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;
 
(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts which it shall have become liable to pay under Title IV of ERISA; or
notice of intent to terminate a Plan shall be filed under Title IV of
 


 
58

--------------------------------------------------------------------------------

 


ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default within the meaning of Section 4219(c)(5) of ERISA with respect to, one
or more Multiemployer Plans; and any such event or events described in this
Section 6.01(i) individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect;
 
(j) judgments or orders for the payment of money in excess of $100,000,000 (net
of any insurance with respect to which the carrier has acknowledged coverage)
shall be rendered against the Company or any Subsidiary and such judgments or
orders shall continue unsatisfied and unstayed for a period of 30 days;
 
(k) there occurs a Change of Control; or
 
(l) the Guaranty or any provision thereof shall be found or held invalid or
unenforceable by a court of competent jurisdiction or either Guarantor shall
have repudiated its obligations under the Guaranty;
 
then, following the occurrence and during the continuance of every such event,
the Administrative Agent shall (i) if requested by Required Lenders, by notice
to the Company terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Lenders holding more than 50% of the aggregate principal
Dollar Amount of the Loans, by notice to the Company declare the Loans (together
with accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Obligor; provided that in
the case of any of the Events of Default specified in clause 6.01(g) or 6.01(h)
above with respect to the Company, without any notice to any Obligor or any
other act by the Administrative Agent or the Lenders, the Commitments shall
thereupon terminate and the Loans (together with accrued interest thereon) shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor.
 
Section 6.02 .  Notice of Default.  The Administrative Agent shall give notice
to the Company under Section 6.01(c) promptly upon being requested to do so by
any Lender and shall thereupon notify all the Lenders thereof.
 


 
59

--------------------------------------------------------------------------------

 




 
ARTICLE 7
The Administrative Agent
 
Section 7.01 .  Appointment and Authorizations.  Each of the Lenders and the
Issuing Lender hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
Section 7.02 .  Agents and Affiliates.  The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
 
Section 7.03 .  Action by Agents.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.05), and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.05) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the
 


 
60

--------------------------------------------------------------------------------

 


satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 7.04 .  Consultation with Experts.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for any Obligor), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Section 7.05 .  Delegation of Duties.  The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
 
Section 7.06 .  Indemnification.  Each Lender shall, ratably in accordance with
its Commitment (or, if at any time the Commitments shall have been terminated,
ratably in accordance with the aggregate outstanding principal Dollar Amount of
Loans of such Lender), indemnify the Administrative Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by any Obligor) against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees hereunder.
 
Section 7.07 .  Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lender and the Borrower and shall resign if requested by
the Required Lenders.  Upon any such resignation, the Required Lenders shall
have the right to appoint a successor to the Administrative Agent approved by
the Company (such approval not to be unreasonably withheld, conditioned or
delayed); provided that no approval of the Company shall be necessary if an
 


 
61

--------------------------------------------------------------------------------

 


Event of Default has occurred and is continuing.  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
Section 7.08 .  Administrative Agent’s Fees.  The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.
 
Section 7.09 .  Other Agents Not Liable.  Nothing in this Agreement shall impose
upon Citibank, N.A. or BNP Paribas, in their capacities as Syndication Agents,
or Bank of America, N.A. or The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their
capacities as Documentation Agents, or J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. or BNP Paribas Securities Corp., in their capacities as
Joint Arrangers and Joint Bookrunners, any duties or responsibilities
whatsoever.  No Syndication Agent, Documentation Agent, Joint Bookrunner and
Joint Arranger shall have or deemed to have any fiduciary relationship with any
Lender.
 
Section 7.10 .  Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 


 
62

--------------------------------------------------------------------------------

 




 
ARTICLE 8
Change In Circumstances
 
Section 8.01 .  Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Euro-Currency Loan or
Competitive Bid LIBOR Loan:
 
(a) the Administrative Agent is advised by the Reference Banks that deposits in
the relevant currency (in the applicable amounts) are not being offered to the
Reference Banks in the relevant market for such Interest Period, or
 
(b) in the case of Euro-Currency Loans, Lenders having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent that the
London Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Currency Loans in the relevant currency for such Interest Period,
 
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Currency Loans in the relevant currency
or to continue or convert outstanding Loans as or into Euro-Currency Loans in
the relevant currency, as the case may be, shall be suspended, (ii) each
outstanding Euro-Currency Loan shall be prepaid (or in the case of an affected
Loan denominated in dollars, converted into a Base Rate Loan) on the last day of
the then current Interest Period applicable thereto, (iii) unless the Borrower
notifies the Administrative Agent at least two Domestic Business Days before the
date of any Fixed Rate Borrowing denominated in dollars for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
(x) if such Fixed Rate Borrowing is a Committed Dollar Borrowing, such Borrowing
shall instead be made as a Base Rate Borrowing and (y) if such Fixed Rate
Borrowing is a Competitive Bid LIBOR Borrowing, the Competitive Bid LIBOR Loans
comprising such Borrowing shall bear interest for each day from and including
the first day to but excluding the last day of the Interest Period applicable
thereto at the Base Rate for such day and (iv) any request for a Committed
Alternative Currency Loan shall be ineffective.
 
Section 8.02 .  Illegality.  If, on or after the date of this Agreement, any
Change in Law shall make it unlawful or impossible for any Lender (or its
Euro-Currency Lending Office) to make, maintain or fund any of its Euro-Currency
Loans in any currency and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Company, whereupon until such Lender notifies the Company and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make Euro-Currency Loans in
such currency, or to convert or continue outstanding Loans into Euro-Currency
Loans
 


 
63

--------------------------------------------------------------------------------

 


in such currency, shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Currency Lending Office if such designation will avoid the need
for giving such notice and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender.  If such notice is given, each
Euro-Currency Loan of such Lender then outstanding in such currency shall be
converted at the Exchange Rate on the day of conversion to a Base Rate Loan
either (a) on the last day of the then current Interest Period applicable to
such Euro-Currency Loan if such Lender may lawfully continue to maintain and
fund such Loan to such day or (b) immediately if such Lender shall determine
that it may not lawfully continue to maintain and fund such Loan to such day.
 
Section 8.03 .  Increased Cost and Reduced Return.  (a)  If on or after (x) the
date hereof, in the case of any Committed Loan or Letter of Credit or any
obligation to make Committed Loans or issue or participate in any Letter of
Credit or (y) the date of any related Competitive Bid Quote, in the case of any
Competitive Bid Loan, any Change in Law shall impose, modify or deem applicable
any reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding with respect to
any Euro-Currency Loan any such requirement with respect to which such Lender is
entitled to compensation during the relevant interest period under Section
2.21), special deposit, insurance assessment or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (or its Applicable Lending Office) or shall subject any Lender to any
taxes (other than any taxes indemnified under Section 8.04 or excluded in the
definition of Taxes) on its Loans, loan principal, Letters of Credit,
Commitments, or other obligations, or its deposits, reserves, other liabilities
attributable or allocated thereto, or impose on any Lender (or its Applicable
Lending Office) or on the London interbank market any other condition affecting
its Fixed Rate Loans, its Note (if any) or its obligation to make Fixed Rate
Loans or its obligations hereunder with respect of Letters of Credit and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Fixed Rate Loan or
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Note (if any) with respect thereto, by an
amount deemed by such Lender to be material, then, within 15 days after demand
by such Lender (with a copy to the Administrative Agent), the Company shall pay,
or shall cause another Borrower to pay, to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.
 
(b) If any Lender, other than a Defaulting Lender, shall have determined that,
after the date hereof, any Change in Law, has or would have the effect of
reducing the rate of return on capital of such Lender (or its Parent) as a
consequence of such Lender’s obligations hereunder to a level below that which
 


 
64

--------------------------------------------------------------------------------

 


such Lender (or its Parent) could have achieved but for such Change in Law
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or its Parent) for such reduction.
 
(c) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different Applicable Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender.  A
certificate of any Lender claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder and the
calculation thereof in  reasonable detail shall be conclusive in the absence of
manifest error.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods.
 
Section 8.04 .  Taxes.  (a)  For the purposes of this Section 8.04, the
following terms have the following meanings:
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Obligor
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent,
taxes imposed on its income, and franchise, branch profits or similar taxes
imposed on it, by a jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, as a result of a present or former
connection, in each case, between such jurisdiction and the Lender or the
Administrative Agent and (ii) in the case of each Lender (other than an Assignee
pursuant to a request by a Borrower), any United States withholding tax
(including tax imposed by FATCA) imposed on such payments at the time such
Lender first becomes a party to this Agreement or designates a new Applicable
Lending Office, except with respect to an Assignee to the extent that its
assignor was entitled to receive additional amounts in relation to withholding
taxes pursuant to this Agreement.
 
“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.
 


 
65

--------------------------------------------------------------------------------

 




(b) Any and all payments by any Obligor to or for the account of any Lender or
the Administrative Agent hereunder or under any Note shall be made without
deduction for any Taxes or Other Taxes; provided that, if an Obligor shall be
required by law to deduct any Taxes or Other Taxes from any such payments, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Obligor shall make such deductions, (iii) such
Obligor shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law and (iv) as soon as
practicable but in no event later than 30 days after the date of such payment,
such Obligor shall furnish to the Administrative Agent, at its address referred
to in Section 10.01, the original receipt or a certified copy of a receipt
evidencing payment thereof.
 
(c) Each Obligor agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by such Lender or the Administrative Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  This indemnification shall be paid within 30
days after such Lender or the Administrative Agent (as the case may be) makes
demand therefor.
 
(d) Each Lender that is not a United States person within the meaning of Section
7701(a)(30) of the Internal Revenue Code (a “Non-U.S. Lender”), on or prior to
the date of its execution and delivery of this Agreement in the case of each
Lender listed on the signature pages hereof and on or prior to the date on which
it becomes a Lender in the case of each other Lender, and from time to time
thereafter if requested in writing by the Company (but only so long as such
Lender remains lawfully able to do so), shall provide the Company and the
Administrative Agent with two properly completed and duly executed copies of (A)
Internal Revenue Service form W-8BEN, W-8IMY or W-8ECI, as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which exempts the Lender from United States withholding tax or
reduces the rate of withholding tax on payments of interest for the account of
such Lender or certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States; (B) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code: (i) a
certificate to the effect that such Lender is not: (1) a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code; (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
 


 
66

--------------------------------------------------------------------------------

 


Internal Revenue Code; or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code; and (ii) two properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN; or
(C) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.  Such forms shall be delivered
by any Non-U.S. Lender that changes its Applicable Lending Office.
 
Each Lender that is a United States person within the meaning of Section
7701(a)(30) of the Internal Revenue Code, on or prior to the date of its
execution and delivery of this Agreement in the case of each Lender listed on
the signature pages hereof and on or prior to the date on which it becomes a
Lender in the case of each other Lender, and from time to time thereafter if
requested in writing by the Company (but only so long as such Lender remains
lawfully able to do so), shall provide the Company and Administrative Agent with
two properly completed and duly executed copies of Internal Revenue Service form
W-9, or any subsequent versions or successor thereto as may be prescribed by
applicable law establishing that the Lender (or any Participant) is not subject
to United States backup withholding tax.
 
(e) For any period with respect to which a Lender has failed to provide the
Company or the Administrative Agent with the appropriate form pursuant to
Section 8.04(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 8.04(b) or (c) with respect to Taxes imposed by the United States;
provided that if a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, becomes subject to Taxes because of its failure
to deliver a form required hereunder, the Company shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.
 
(f) If any Obligor is required to pay additional amounts to or for the account
of any Lender pursuant to this Section, then such Lender will, upon request by
such Obligor, use reasonable efforts to change the jurisdiction of its
Applicable Lending Office if, in the sole judgment of such Lender, such change
(i) will eliminate or reduce any such additional payment which may thereafter
accrue and (ii) is not otherwise disadvantageous to such Lender.
 
Section 8.05 .  Base Rate Loans Substituted for Affected Fixed Rate Loans.  If
(i) the obligation of any Lender to make, or to convert or continue outstanding
Loans to, Euro-Currency Loans in any currency has been suspended pursuant to
Section 8.02 or (ii) any Lender has demanded compensation under Section 8.03 or
8.04 with respect to its Euro-Currency Loans in any currency and the Company
shall, by at least five Euro-Dollar Business Days’ prior notice to
 


 
67

--------------------------------------------------------------------------------

 


such Lender through the Administrative Agent, have elected that the provisions
of this Section shall apply to such Lender, then, unless and until such Lender
notifies the Company that the circumstances giving rise to such suspension or
demand for compensation no longer exist:
 
(a) all Loans which would otherwise be made by such Lender as (or continued as
or converted into) Euro-Currency Loans in such currency shall be made instead as
Base Rate Loans (in the case of Committed Alternative Currency Loans, in the
same Dollar Amount as the Euro-Currency Loan that such Lender would otherwise
have made in the Alternative Currency (on which interest and principal shall be
payable contemporaneously with the related Fixed Rate Loans of the other
Lenders); and
 
(b) after each of its Euro-Currency Loans in such currency has been repaid (or
converted to a Base Rate Loan), all payments of principal which would otherwise
be applied to repay such Fixed Rate Loans shall be applied to repay its Base
Rate Loans instead.
 
If such Lender notifies the Company that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Currency Loan denominated in the relevant currency, as
the case may be, on the first day of the next succeeding Interest Period
applicable to the related Euro-Currency Loans of the other Lenders. If such Loan
is converted into an Committed Alternative Currency Loan, such Lender, the
Administrative Agent and the relevant Borrower shall make such arrangements as
shall be required (including increasing or decreasing the amount of such
Committed Alternative Currency Loan) so that such Committed Alternative Currency
Loan shall be in the same amount as it would have been if the provisions of this
Section had never applied thereto.
 
Section 8.06 .  Substitution Of Lenders.  If (i) the obligation of any Lenders
to make Euro Currency Loans has been suspended pursuant to Section 8.02, (ii)
any Lender has demanded compensation under Section 8.03 or 8.04, or (iii) any
Lender is a Defaulting Lender, the Company shall have the right, with the
assistance of the Administrative Agent and the Issuing Lender, to seek a
substitute lender or lenders (which may be one or more of the Lenders),
satisfactory to the Company, the Administrative Agent and the Issuing Lender, to
purchase the Loans and assume the Commitments and Letter of Credit Liabilities
of such Lender, for a purchase price equal to the aggregate outstanding
principal of such Loans (together with any accrued and unpaid interest thereon
and breakage costs, if any) or such other purchase price as such Lender and
substitute lender or lenders shall agree upon.
 


 
68

--------------------------------------------------------------------------------

 




 
ARTICLE 9
Representations and Warranties of Eligible Subsidiaries
 
Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:
 
Section 9.01 .  Corporate Existence and Power.  It is a company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is a Wholly-Owned Consolidated Subsidiary.
 
Section 9.02 .  Corporate Governmental Authorization; No Contravention.  The
execution and delivery by it of its Election to Participate and its Notes (if
any), and the performance by it of this Agreement and its Notes (if any), (A)
are within its corporate powers, (B) have been duly authorized by all necessary
company action, (C) require no action by or in respect of, or filing with, any
governmental body, agency or official (other than those already obtained or made
and in full force and effect), (D) do not contravene, or constitute a default
under, (i) any provision of applicable law or regulation, (ii) its certificate
or incorporation, articles of incorporation (or the equivalent organizational
documents) or by-laws (or the equivalent governing documents), (iii) any
agreement evidencing or governing Debt or of any other agreement or instrument,
or (iv) any judgment, injunction, order or decree binding upon the Company or
such Eligible Subsidiary, except, in the case of clauses (i), (iii) and (iv), as
would not reasonably be expected to result in a Material Adverse Effect, and (E)
will not result in the creation or imposition of any Lien on any asset of the
Company or any of its Subsidiaries.
 
Section 9.03 .  Binding Effect.  This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and its Notes, when and if executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of such Eligible Subsidiary, in each case enforceable in accordance
with its terms except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity, regardless of whether considered in a proceeding in equity or law.
 
ARTICLE 10
Miscellaneous
 
Section 10.01 .  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (a) in the case of the
Company, the Company Guarantor or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, (b) in the case of any
Lender, at its address or facsimile number set forth in its Administrative
 


 
69

--------------------------------------------------------------------------------

 


Questionnaire, (c) in the case of any Eligible Subsidiary, to it in care of the
Company or (d) in the case of any party, such other address or facsimile number
as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Company.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent or
the Issuing Lender under Article 2 or Article 8 shall not be effective until
received.
 
Section 10.02 .  No Waivers.  No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 10.03 .  Expenses; Indemnification.  (a)  The Company shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent and the Joint
Arrangers, including reasonable fees and disbursements of special counsel for
the Administrative Agent (which in the absence of a conflict of interest shall
be limited to one primary counsel for the Administrative Agent and the Joint
Arrangers, collectively, plus, if advisable in the judgment of the
Administrative Agent, one local counsel per jurisdiction for the Administrative
Agent and the Joint Arrangers, collectively), in connection with the preparation
and administration of this Agreement, any waiver or consent hereunder or any
amendment hereof and (ii) all out of pocket expenses incurred by the
Administrative Agent, the Issuing Lender and each Lender including (without
duplication) the fees and disbursements of outside counsel, in connection with
any collection, bankruptcy, insolvency and other enforcement proceedings
resulting from any Event of Default.
 
(b) The Company agrees to indemnify the Administrative Agent, the Issuing
Lender, each Joint Arranger and each Lender, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel (which, in the
absence of a conflict of interest, shall be limited to one primary counsel for
the Indemnitiees, collectively, plus, if advisable in the judgment of such
Indemnitees, one local counsel per jurisdiction for all such Indemnitees,
collectively), which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or overtly threatened
relating to or arising out
 


 
70

--------------------------------------------------------------------------------

 


of this Agreement or any actual or proposed use of proceeds of Loans hereunder;
provided that no Indemnitee shall have the right to be indemnified hereunder for
such Indemnitee’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction.  Each Indemnitee agrees to notify the Company
promptly of any proceeding in respect of which it will seek indemnification
hereunder; provided, however, that the failure of any Indemnitee so to notify
the Company shall not affect the rights of such Indemnitee hereunder; but
provided, further, that the Company shall be entitled to assert by separate
action against such Indemnitee any claim for actual damages incurred by the
Company as a consequence of such failure by such Indemnitee to give such
notice.  In the event any action, suit or proceeding is brought against any
Indemnitee by any Person other than a Lender, the Administrative Agent, the
Issuing Lender or any of their respective affiliates (a “third party action”),
(i) the Company shall be entitled, upon written notice to such Indemnitee, to
assume the investigation and defense thereof with counsel reasonably
satisfactory to such Indemnitee unless (x) the employment by such Indemnitee of
separate counsel has been specifically approved by the Company in writing or (y)
the designated parties to the proceeding in which such claim, demand, action or
cause of action has been asserted include (or are reasonably likely to include)
both such Indemnitee and any of the Obligor, or any Affiliate (each, a
“designated related party”) and in the opinion of counsel for such Indemnitee
there exist one or more defenses that may be available to such Indemnitee which
are in conflict with those available to any designated related party, (ii) such
Indemnitee shall be entitled to employ separate counsel and to participate in
the investigation and defense of any such third party action (whether or not the
Company has elected to assume such investigation and defense as contemplated by
clause (i) above) and (iii) the fees and expenses of any separate counsel
employed by any Indemnitee in connection with any such third party action shall
be borne by such Indemnitee except (x) under the circumstances contemplated by
subclauses (x) and (y) of clause (i) above or (y) if such Indemnitee has
reasonably concluded that the Company is failing actively and diligently to
defend such third party action (whether or not the Company has elected to assume
such investigation and defense as contemplated by clause (i) above).  The
Company shall not settle or compromise any action or claim without the relevant
Indemnitee’s consent if the settlement or compromise involves any performance
by, or adverse admission of, such Indemnitee.
 
Section 10.04 .  Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan and Letter of Credit Liabilities held by it which is greater than
the proportion received by any other Lender in respect of the aggregate amount
of principal and interest due with respect to any Loan and Letter of Credit
Liability held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, as
 


 
71

--------------------------------------------------------------------------------

 


may be required so that all such payments of principal and interest with respect
to the Loans and Letter of Credit Liabilities held by the Lenders shall be
shared by the Lenders pro rata; provided that nothing in this Section shall
impair the right of any Lender to exercise any right of set-off or counterclaim
it may have and to apply the amount subject to such exercise to the payment of
indebtedness of the Obligors other than its indebtedness hereunder.  Each
Obligor agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Loan and Letter of Credit
Liability, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Obligor in the amount of such participation.
 
Section 10.05 .  Amendments and Waivers.  Except as explicitly set forth in
Section 2.12(b), any provision of this Agreement or the Notes (if any) may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Obligor and the Required Lenders (and, if the rights or duties of
the Administrative Agent or the Issuing Lender are affected thereby, by the
Administrative Agent and the Issuing Lender, respectively); provided that,
except as explicitly set forth in Section 2.12(b) and subject to Section 2.20
with respect to any Defaulting Lender, no such amendment or waiver shall, (x)
(i) increase or decrease the Commitment of any Lender (except for a ratable
decrease in the Commitments of all Lenders) or subject any Lender to any
additional obligation unless signed by such Lender, (ii) reduce the principal of
or rate of interest on any Loan or the amount to be reimbursed in respect of any
Letter of Credit or any interest thereon or any fees hereunder unless signed by
each Lender directly affected thereby or (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or for reimbursement in respect
of any Letter of Credit or any fees hereunder or for any scheduled reduction or
termination of any Commitment unless signed by each Lender directly affected
thereby or (y) unless signed by all the Lenders (i) release any Guarantor from
any of its obligations under Article 11, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
aggregate amount of the Letter of Credit Liabilities, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement or (iii) amend or waive
the provisions of Section 10.04, this Section 10.05, Section 10.06(a) or the
definition of Required Lenders.
 
Increases in Commitments and related modifications pursuant to Section 2.21 are
not amendments subject to the provisions of this Section.
 
Section 10.06 .  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that (i) none of the
Obligors may assign or otherwise transfer any of its rights under this Agreement
without the prior written consent of all Lenders and (ii) no Lender may assign
or
 


 
72

--------------------------------------------------------------------------------

 


otherwise transfer its rights or obligations hereunder except in accordance with
this Section.
 
(b) Any Lender may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitments or any or all
of its Loans and Letter of Credit Liabilities.  In the event of any such grant
by a Lender of a participating interest to a Participant, whether or not upon
notice to each Obligor and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and each Obligor
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in the proviso in Section 10.05
without the consent of the Participant.  Each Obligor agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Section 2.18 and Article 8 with respect to its
participating interest as if it were a Lender.  An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of and as a participating interest
granted in accordance with this subsection (b).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided, that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error.
 
(c) With the prior written consent of the Administrative Agent, the Issuing
Lender and, so long as no Event of Default has occurred and is continuing, the
Company, which consent shall not be unreasonably withheld (provided that if an
Assignee (as defined below) is an affiliate of such transferor Lender, was a
Lender immediately prior to such assignment or an Approved Fund, no such consent
from the Company shall be required), any Lender may at any time assign to one or
more banks or other institutions (each an “Assignee”)
 


 
73

--------------------------------------------------------------------------------

 


all, or a proportionate part (equivalent to an initial Commitment in an amount
of not less than $10,000,000) of all, of its rights and obligations under this
Agreement and the Notes (if any), and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption Agreement in substantially
the form of Exhibit F hereto; provided that (i) such assignment may, but need
not, include rights of the transferor Lender in respect of outstanding
Competitive Bid Loans; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans and the Commitment
assigned; (iii) the Assignee, if not already a Lender hereunder, shall deliver
to the Administrative Agent an Administrative Questionnaire in which the
Assignee designates one or more Credit Contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their related parties or their respective securities) will be made
available; and (iv) no assignment shall be made to a Defaulting Lender.  Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender with
Commitments as set forth in such instrument of assumption, and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Lender, the Administrative Agent and the Borrowers shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee.  In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500.  The Assignee, if not already a Lender
hereunder, shall deliver to the Company and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.04.
 
(d) Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Note (if any) to a Federal Reserve Bank.  No such
assignment shall release the transferor Lender from its obligations hereunder.
 
(e) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.  A Participant that would be a Non-U.S. Lender if it were
a Lender shall not be entitled to the benefits of Section 8.04 unless such
Participant agrees to
 


 
74

--------------------------------------------------------------------------------

 


comply with Section 8.04(d) as though it were a Lender (it being understood that
the documentation required under Section 8.04(d) shall be delivered to the
Participating Lender).
 
(f) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and Letter of Credit Liabilities owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(g) Upon its receipt of a duly completed Assignment and Assumption Agreement
executed by an assigning Lender and an Assignee, the Assignee's completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (c) of
this Section and any written consent to such assignment required by paragraph
(c) of this Section, the Administrative Agent shall accept such Assignment and
Assumption Agreement and record the information contained therein in the
Register; provided, that if either the assigning Lender or the Assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.04(b), Section 2.14(b), Section 2.19(a) or Section 2.19(d), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption
Agreement and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph (including a
Note as defined in Section 2.05(d)).
 
(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
sponsored by a Granting Lender and identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Company, the
option to provide to the Company all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the
 


 
75

--------------------------------------------------------------------------------

 


Commitments of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender).  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary in this Section 10.06, any SPC may (i) with notice to, but without the
prior written consent of, the Company and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institution providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans; provided that any such assignment to a
financial institution other than to the Granting Lender shall require the
consent of the Company and the Administrative Agent, which consent shall be
provided in the sole and absolute discretion of the Company or the
Administrative Agent, as the case may be, and (ii) disclose any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that any such Person (other than a rating agency) signs a
confidentiality agreement which contains substantially the same provisions as
set forth in Section 10.11.  As this Section 10.06(f) applies to any particular
SPC, this Section 10.06(f) may not be amended without the written consent of
such SPC.  Additionally, the Company shall not be subject to any increased costs
pursuant to Section 8.03, indemnity claims pursuant to Section 10.03(b) or
increased taxes pursuant to Section 8.04 (collectively, “Increased Costs”) with
respect to an SPC if the Company would not have been subjected to such Increased
Costs had the Loan not been funded (directly or indirectly) by the SPC and any
payment for any such Increased Costs shall be limited to the amounts that the
Company would have been required to pay to the Granting Lender if such Loan had
not been so funded by the SPC; provided, however, that the SPC shall be entitled
to the benefits of Article 8 and Section 10.03 with respect to the interest
granted to it by the Granting Lender to the extent that the Granting Lender was
entitled to such benefits pursuant to this Agreement.
 
Section 10.07 .  Collateral.  Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
 
Section 10.08 .  Governing Law, Submission to Jurisdiction .  This Agreement and
each Note (if any) shall be governed by and construed in
 


 
76

--------------------------------------------------------------------------------

 


accordance with the laws of the State of New York.  Each Obligor hereby submits
to the exclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York City for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby.  Each Obligor
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.
 
Section 10.09 .  Service of Process.  Without limiting the foregoing, each
Eligible Subsidiary hereby irrevocably designates The Estée Lauder Companies
Inc., 767 Fifth Avenue, New York, New York 10153, as the designee, appointee and
agent of such Eligible Subsidiary to receive, for and on behalf of such Eligible
Subsidiary, service of process in such respective jurisdictions in any legal
action or proceeding with respect to this Agreement or any Note.  It is
understood that a copy of such process served on such agent will be promptly
forwarded by mail to such Eligible Subsidiary at its address set forth opposite
its signature below, but the failure of such Eligible Subsidiary to receive such
copy shall not affect in any way the service of such process.
 
Section 10.10 .  Counterparts; Integration; Effectiveness.  This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic, telex,
facsimile or other written confirmation from such party of execution of a
counterpart hereof by such party).
 
Section 10.11 .  WAIVER OF JURY TRIAL.  EACH OBLIGOR, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
Section 10.12 .  Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep any information delivered or made available by any Obligor
pursuant to this Agreement confidential from anyone other than persons employed
or retained by the Administrative Agent or such Lender who are engaged in
evaluating, approving, structuring or administering the credit facility
contemplated hereby; provided that nothing herein shall prevent the
 


 
77

--------------------------------------------------------------------------------

 


Administrative Agent or any Lender from disclosing such information (a) to any
persons employed or retained by the Administrative Agent or any other Lender who
are engaged in evaluating, approving, structuring or administering the credit
facility contemplated hereby, (b) to any other Person if reasonably incidental
to the administration of the credit facility contemplated hereby so long as such
Person agrees to keep such information confidential in accordance with the
provisions of this Section 10.11, (c) upon the order of any court or
administrative agency, (d) upon the request or demand of any regulatory agency
or authority, (e) which had been publicly disclosed other than as a result of a
disclosure by the Administrative Agent or any Lender prohibited by this
Agreement or, to the knowledge of the Administrative Agent or such Lender, by
any other Person as a result of a disclosure by such Person in violation of an
obligation of confidentiality, (f) to the extent necessary, in connection with
any litigation to which the Administrative Agent, any Lender or its subsidiaries
or Parent may be a party, (g) to the extent necessary in connection with the
exercise of any remedy hereunder, (h) to such Lender’s or the Administrative
Agent’s legal counsel and independent auditors, (i) to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or (j) subject
to an agreement containing provisions substantially similar to those contained
in this Section, to (i) any actual or proposed Participant or Assignee or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations.  Each
Lender and the Administrative Agent shall give the Company prompt notice of any
disclosure made by such Lender or the Administrative Agent, as the case may be,
as permitted pursuant to clauses (c), (d) (other than any such disclosure made
by any Lender to bank examiners during any examination of such Lender conducted
in the ordinary course by such examiners) or (f) of this Section, but solely to
the extent permitted by law and, in the case of any disclosure permitted
pursuant to clause (f), solely to the extent that the interests of such Lender
or the Administrative Agent, as the case may be, and the applicable Obligor in
the relevant litigation are not adverse in any material respect.
 
Section 10.13 .  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Eligible
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Euro-Currency Business Day immediately
preceding the day on which final judgment is given.
 


 
78

--------------------------------------------------------------------------------

 




(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Euro-Currency Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 10.12 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 
Section 10.14 .  European Economic and Monetary Union.  (a) Definitions.  In
this Section 10.13 and in each other provision of this Agreement to which
reference is made in this Section 10.13 expressly or impliedly, the following
terms have the meanings given to them in this Section 10.13:
 
“Euro Unit” means the currency unit of the Euro;
 
“National Currency Unit” means the unit of currency (other than a Euro Unit) of
a Participating Member State;
 
(a) Redenomination and Eligible Currencies.  On the date on which any state that
is not a Participating Member State on the date hereof becomes a Participating
Member State, each obligation under this Agreement of a party to this Agreement
which has been denominated in the National Currency Unit of such Participating
Member State shall be redenominated into the Euro Unit in accordance with EMU
Legislation.
 
(b) Loans.  Any Loan in the currency of a state that becomes a Participating
Member State after the date hereof shall be made in the Euro Unit after the date
on which such state becomes a Participating Member State.
 
(c) Payments by the Administrative Agent to the Lenders.  Any amount payable by
the Administrative Agent to the Lenders under this Agreement in the currency of
a state that becomes a Participating Member State after the date hereof shall be
paid in the Euro Unit after the date on which such state becomes a Participating
Member State.
 
Section 10.15 .  USA Patriot Act.  Each Lender subject to the Act hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
 


 
79

--------------------------------------------------------------------------------

 


is required to obtain, verify and record information that identifies each
Borrower, which information includes the names and addresses of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Act.
 
ARTICLE 11
Guaranty
 
Section 11.01 .  The Guaranty.  Each Guarantor hereby unconditionally guarantees
the full and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on each Loan made to each Borrower
pursuant to this Agreement, and the full and punctual payment of all other
amounts payable by each Borrower under this Agreement (including any interest,
fees, costs, expenses and other obligations that accrue after the commencement
of any bankruptcy, insolvency, reorganization or similar case or proceeding, or
which would have accrued but for such case, proceeding or other action and
whether or not such interest, fees, costs, expenses or other obligations are
allowed or allowable as a claim in such case, proceeding or other action).  Upon
failure by any Borrower to pay punctually any such amount, each Guarantor (in
case of the obligations of the Company, only the Company Guarantor) shall
forthwith on demand pay the amount not so paid at the place and in the manner
and currency specified in this Agreement.
 
Section 11.02 .  Guaranty Unconditional.  The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Borrower under this Agreement or any Note, by operation
of law or otherwise;
 
(ii) any modification or amendment of or supplement to this Agreement or any
Note;
 
(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower under this Agreement or any
Note;
 
(iv) any change in the corporate existence, structure or ownership of any
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or its assets or any resulting release or
discharge of any obligation of any Borrower contained in this Agreement or any
Note;
 


 
80

--------------------------------------------------------------------------------

 


(v) the existence of any claim, set-off or other rights which either Guarantor
may have at any time against any Borrower, the Administrative Agent, the Issuing
Lender, any Lender or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
 
(vi) any invalidity or unenforceability relating to or against any Borrower for
any reason of this Agreement or any Note, or any provision of applicable law or
regulation purporting to prohibit the payment by any Borrower of the principal
of or interest on any Note or any other amount payable by any Borrower under
this Agreement; or
 
(vii) any other act or omission to act or delay of any kind by any Borrower, the
Administrative Agent, the Issuing Lender, any Lender or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Guarantor’s obligations hereunder.
 
Section 11.03 .  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  Each Guarantor’s obligations hereunder shall remain in full
force and effect until the Commitments shall have terminated, the principal of
and interest on the Loans and all other amounts payable by the Borrowers under
this Agreement shall have been paid in full and no Letter of Credit Liabilities
remain outstanding.  If at any time any payment of the principal of or interest
on any Loan, any reimbursement obligation or any other amount payable by any
Borrower under this Agreement is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of such Borrower or
otherwise, each Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.
 
Section 11.04 .  Waiver by the Guarantor.  Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Borrower or any other Person.
 
Section 11.05 .  Subrogation.  Upon making any payment with respect to any
Borrower hereunder, each applicable Guarantor shall be subrogated to the rights
of the payee against such Borrower with respect to such payment; provided that
such Guarantor shall not enforce any payment by way of subrogation until all
amounts of principal of and interest on the Loans and all other amounts payable
by such Borrower under this Agreement have been paid in full and no Letter of
Credit Liabilities remain outstanding.
 


 
81

--------------------------------------------------------------------------------

 


Section 11.06 .  Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by any Borrower under this Agreement or the Notes (if any)
is stayed upon the insolvency, bankruptcy or reorganization of such Borrower,
all such amounts otherwise subject to acceleration under the terms of this
Agreement shall nonetheless be payable by each applicable Guarantor hereunder
forthwith on demand by the Agent made at the request of the requisite proportion
of the Lenders specified in Section 6.01 of this Agreement.
 
Section 11.07 .  Limitation of Liability.  Notwithstanding the other provisions
of this Article 11, the obligations of each Guarantor hereunder shall be limited
to an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of applicable law of any
State of the United States of America.
 
Section 11.08 .  Notice of Commitment Termination.  The Company hereby gives
notice that the Company wishes to terminate the commitments under the Existing
Credit Agreement, effective as of the Effective Date.  Each Lender that is a
party to the Existing Credit Agreement, by its execution hereof, waives any
requirement of prior notice set forth therein as a condition to the right of the
Company to terminate the commitments thereunder.
 
 
 
 
 
 
 
 
 
 
 

 


 
82

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
THE ESTÉE LAUDER COMPANIES INC., as Borrower and Guarantor
                 
By:
/s/  Peter S. O'Hara
   
Name:
Peter S. O'Hara
   
Title
Vice President and Corporate Treasurer



 

 
ESTÉE LAUDER NV, as Eligible Subsidiary
 
                 
By:
/s/  Peter S. O'Hara
   
Name:
Peter S. O'Hara
   
Title
Authorized Signatory



 

 
ESTÉE LAUDER INC., as Company Guarantor
 
                 
By:
/s/  Peter S. O'Hara
   
Name:
Peter S. O'Hara
   
Title
Vice President and Corporate Treasurer





 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 




 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender and Lender
                 
By:
/s/    Alicia Schreibstein
   
Name:
Alicia Schreibstein    
Title
Vice President 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 

 
 

 
CITIBANK, N.A., as Syndication Agent and Lender
 
                 
By:
/s/    Shannon Sweeney    
Name:
Shannon Sweeney     
Title
Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 

 
 

 
BNP PARIBAS, as Syndication Agent and Lender
 
                 
By:
/s/    Renaud-Franck Falce     
Name:
Renaud-Franck Falce     
Title
Managing Director 

 
 

 
BNP PARIBAS, as Syndication Agent and Lender
 
                 
By:
/s/    John Treadwell, Jr.    
Name:
John Treadwell, Jr.    
Title
Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 
 

 

 
BANK OF AMERICA, N.A., as Documentation Agent and as Lender
 
                 
By:
/s/    J. Casey Cosgrove    
Name:
J. Casey Cosgrove     
Title
Director 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 
 
 

 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Documentation Agent and as a Lender
 
                 
By:
/s/    Joanne Nasuti    
Name:
Joanne Nasuti     
Title
Vice President 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


 

 
GOLDMAN SACHS BANK USA, as a Lender
 
                 
By:
/s/    Mark Walton    
Name:
Mark Walton     
Title
Authorized Signatory

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


 

 
HSBC Bank USA, National Association, as Lender
 
                 
By:
/s/    Jason Fuqua    
Name:
Jason Fuqua     
Title
Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


 

 
MORGAN STANLEY BANK, N.A., as Lender
 
                 
By:
/s/    Sherrese Clarke    
Name:
Sherrese Clarke     
Title
Authorized Signatory 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


 

 
U.S. Bank National Association, as Lender
 
                 
By:
/s/    Frances W. Josephie    
Name:
Frances W. Josephie     
Title
Vice President 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 

 

 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as Lender
 
                 
By:
/s/    Matias Cruces    
Name:
Matias Cruces     
Title
Senior Banker

 
 

 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as Lender
 
                 
By:
/s/    Adrian Alaix    
Name:
Adrian Alaix     
Title
Banker 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 



 

 
Intesa Sanpaolo S.p.A., New York Branch, as Lender
 
                 
By:
/s/    Robert Wurster    
Name:
Robert Wurster     
Title
SVP 

                 
By:
/s/    Francesco Di Mario    
Name:
Francesco Di Mario    
Title
FVP and Head of Credit 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


 

 
THE NORTHERN TRUST COMPANY, as Lender
 
                 
By:
/s/    Daniel J. Boote    
Name:
Daniel J. Boote     
Title
Senior Vice President 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


 

 
Royal Bank of Canada, as Lender
 
                 
By:
/s/    Jennifer Lee-You    
Name:
Jennifer Lee-You     
Title
Attorney-in-Fact 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 


 

 
State Street Bank and Trust Company, as Lender
 
                 
By:
/s/    Mary H. Carey    
Name:
Mary H. Carey     
Title
Vice President 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 




 
COMMITMENT SCHEDULE
 

 
LENDER
COMMITMENT
           
JPMORGAN CHASE BANK, N.A.
$115,000,000
           
CITIBANK, N.A.
$115,000,000
           
BNP PARIBAS
$115,000,000
           
BANK OF AMERICA, N.A.
$100,000,000
           
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
$100,000,000
           
GOLDMAN SACHS BANK USA
$70,000,000
           
HSBC BANK USA, NATIONAL ASSOCIATION
$70,000,000
           
MORGAN STANLEY BANK, N.A.
$70,000,000
           
U.S. BANK NATIONAL ASSOCIATION
$70,000,000
           
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
$35,000,000
           
INTESA SANPAOLO S.P.A., NEW YORK BRANCH
$35,000,000
           
THE NORTHERN TRUST COMPANY
$35,000,000
           
ROYAL BANK OF CANADA
$35,000,000
           
STATE STREET BANK AND TRUST COMPANY
$35,000,000
           
TOTAL
$1,000,000,000
 





 
 

--------------------------------------------------------------------------------

 


PRICING SCHEDULE
 
Each of “Facility Fee Rate”, “Letter of Credit Fee Rate”, “Base Rate Margin” and
“Euro-Currency Margin” means, for any day, the rate per annum set forth below in
the row opposite such term and in the column corresponding to the Pricing Level
that applies on such day:
 
Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
             
Facility Fee Rate:
5.0 bps
5.5 bps
7.0 bps
9.0 bps
12.0 bps
15.0 bps
             
Base Rate Margin:
0.0 bps
0.0 bps
0.0 bps
3.5 bps
13.0 bps
35.0 bps
             
Euro-Currency Margin:
70.0 bps
82.0 bps
93.0 bps
103.5 bps
113.0 bps
135.0 bps
             
Letter of Credit Fee Rate:
70.0 bps
82.0 bps
93.0 bps
103.5 bps
113.0 bps
135.0 bps



For purposes of this Schedule, the following terms have the following meanings:
 
“Level I Status” exists at any date if, at such date, the Company’s Unsecured
Long-Term Debt is rated AA- or higher by S&P or Aa3 or higher by Moody’s.
 
“Level II Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A+ or higher by S&P or A1 or higher by
Moody’s, and (ii) Level I Status does not exist.
 
“Level III Status” exists at any date if, at such date, (i)  the Company’s
Unsecured Long-Term Debt is rated A or higher by S&P or A2 or higher by Moody’s,
and (ii) neither Level I Status nor Level II Status exists.
 
“Level IV Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A- or higher by S&P or A3 or higher by
Moody’s, and (ii) neither Level I Status, Level II Status nor Level III Status
exists.
 
“Level V Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated BBB+ or higher by S&P or Baa1 or higher by
Moody’s, and (ii) neither Level I Status, Level II Status, Level III Status nor
Level IV Status exists.
 


 
 

--------------------------------------------------------------------------------

 


“Level VI Status” exists at any date if, at such date, no other Status applies.
 
“Moody’s” means Moody’s Investors Services, Inc.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at any date.
 
The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement (the “Company’s Unsecured Long-Term
Debt”), and any ratings assigned to any other debt security of the Company shall
be disregarded.  The ratings in effect for any day are those in effect at the
close of business on such day. In the case of split ratings from S&P and
Moody’s, the rating to be used to determine the applicable Status is the higher
of the two (e.g., AA-/A1 results in Level I Status); provided that if the split
is more than one full rating category, the rating one rating category below the
higher rating shall be used (e.g., A/Baa1 results in Level IV Status and
AA-/Baa1 results in Level II Status).
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.05
 
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF NOTE
 
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
 
New York, New York


___________ __ , 200_


For value received, ________________________, a ___________ corporation (the
“Borrower”), promises to pay to the order of ______________________ (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the maturity date provided for in the
Credit Agreement. The Borrower promises to pay interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates and in the
currency provided for in the Credit Agreement.  All such payments of principal
and interest shall be made (i) if in dollars, in lawful money of the United
States in Federal or other immediately available funds at the office of JPMorgan
Chase Bank, N.A., 270 Park Avenue, New York, New York, 10017, or (ii) if in an
Alternative Currency, in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency at the place
specified for payment thereof pursuant to the Credit Agreement.
 
All Loans made by the Lender, the respective types and maturities and currencies
thereof and all repayments of the principal thereof shall be recorded by the
Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding may be endorsed by the Lender on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
 
This note is one of the Notes referred to in the Credit Agreement, dated as of
July 14, 2011 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among The Estée Lauder Companies Inc., Estee Lauder Inc., the Eligible
Subsidiaries referred to therein, the lenders listed on the signature pages
thereof, Citibank, N.A. and BNP Paribas, as Syndication Agents, Bank of America,
N.A.
 


 
 

--------------------------------------------------------------------------------

 


and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.  Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.
 
Pursuant to the terms of the Credit Agreement, [the Company Guarantor][each
Guarantor] has unconditionally guaranteed the full and punctual payment of all
amounts payable under this Note.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.06 OF THE CREDIT
AGREEMENT.
 
This note shall be governed by, and construed in accordance with, the laws of
the State of New York.
 


 

 
[THE BORROWER]
                 
By:
     
Name:
     
Title
 





 


 
 

--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS OF PRINCIPAL
 
Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Notation
Made By
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       



 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF COMPETITIVE BID QUOTE REQUEST
 
[Date]
 
 
To:
JPMorgan Chase Bank, N.A. (the “Administrative Agent”)
 
From:
[BORROWER]
 
Re:
The Credit Agreement, dated as of July 14, 2011 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Estée Lauder Companies Inc., Estee
Lauder Inc., the Eligible Subsidiaries referred to therein, the lenders listed
on the signature pages thereof, Citibank, N.A. and BNP Paribas, as Syndication
Agents, Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Documentation Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent

 
We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):
 
Date of Borrowing:  __________________
 
Principal Amount1
Interest Period2
Currency
$
   



Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]
 
Terms used herein have the meanings assigned to them in the Credit Agreement.
 
[Signature Pages Follow]
 
________________________ 
1 Amount must be, (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency.
 
2 Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has caused this Competitive Bid Quote
Request to be executed and delivered by as of the date set forth above.
 


 

 
[THE BORROWER]
                 
By:
     
Name:
     
Title
 





 
 
 
 
 
 
 
 
 

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF INVITATION FOR COMPETITIVE BID QUOTES
 
To:                      [Name of Lender]
 
Re:           Invitation for Competitive Bid Quotes to [BORROWER] (the
“Borrower”)
 
Pursuant to Section 2.03 of the Credit Agreement, dated as of July 14, 2011,
among The Estée Lauder Companies Inc., Estee Lauder Inc., the Eligible
Subsidiaries referred to therein, the lenders listed on the signature pages
thereof, Citibank, N.A. and BNP Paribas, as Syndication Agents, Bank of America,
N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and
JPMorgan Chase Bank, N.A., as Administrative Agent, we are pleased on behalf of
the Borrower to invite you to submit Competitive Bid Quotes to the Borrower for
the following proposed Competitive Bid Borrowing(s):
 
Date of Borrowing:  __________________
 
Principal Amount3
Interest Period4
Currency
$
   



Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]
 
Please respond to this invitation by no later than 9:30 A.M. (New York City
time) on [date].
 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
   
By:
     
Authorized Officer
 


 
 
________________________ 
3 Amount must be (x) in the case of a Dollar-Denominated Borrowing, in a minimum
aggregate Dollar Amount of $20,000,000 and any larger multiple of $1,000,000 and
(y) in the case of an Alternative Currency Borrowing, in a minimum aggregate
Dollar Amount of $5,000,000 and in integral multiples of 500,000 units of the
applicable Alternative Currency.
 
4 Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF COMPETITIVE BID QUOTE
 
To:
JPMorgan Chase Bank, N.A., as Administrative Agent

 
Re:
Competitive Bid Quote to [BORROWER] (the “Borrower”)

 
In response to your invitation on behalf of the Borrower dated _____________ ,
20__ , we hereby make the following Competitive Bid Quote on the following
terms:
 
1.           Quoting Lender:  ________________________________
2.           Person to contact at Quoting Lender:
  _____________________________
3.           Date of Borrowing: ____________________5
4.
We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 
Principal
Amount6
Currency
Interest
Period7
Competitive Bid
[Margin]8
[Absolute Rate]9
$
       
$
       




________________________________ 
5 As specified in the related Invitation.
 
6 Principal amount bid for each Interest Period may not exceed principal Dollar
Amount requested.  Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Lender is willing to lend.  Bids (w) may be
greater than or less than the Commitment of the Quoting Lender, (x) must be (1)
in the case of a Dollar-Denominated Borrowing, $5,000,000 or a larger multiple
of $1,000,000 and (2) in the case of an Alternative Currency Borrowing, $500,000
or an integral multiple of 500,000 units of the applicable Alternative Currency,
(y) may not exceed the principal amount of Competitive Bid Loans for which
offers were requested and (z) may be subject to an aggregate limitation as to
the principal amount of Competitive Bid Loans for which offers being made by
such Quoting Lender may be accepted
 
7 Not less than one month or not less than 7 days, as specified in the related
Invitation.  No more than five bids are permitted for each Interest Period
specified herein.
 
8 Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.
 
9 Specify rate of interest per annum (to the nearest 1/10,000th of 1%).


 
 

--------------------------------------------------------------------------------

 




[provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $____________.]10


 
We understand and agree that the offer(s) set forth above are subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), dated as of July
14, 2011  among The Estée Lauder Companies Inc., Estee Lauder Inc., the Eligible
Subsidiaries referred to therein, the lenders listed on the signature pages
thereof, Citibank, N.A. and BNP Paribas, as Syndication Agents, Bank of America,
N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and
yourselves, as Administrative Agent, irrevocably obligates us to make the
Competitive Bid Loan(s) for which any offer(s) are accepted, in whole or in
part.
 


 
Very truly yours,



   
[NAME OF LENDER]
Dated:
   
By:
     
Authorized Officer
     




________________________ 
10 See supra note 7.
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E-1
 
OPINION OF
 
COUNSEL FOR THE OBLIGORS
 


 
Please see the final opinion.
.
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E-2
 
OPINION OF
 
COUNSEL FOR ESTÉE LAUDER NV
 


 
Please see the final opinion.
 


 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
AGREEMENT dated as of _________ , 20__ among <NAME OF ASSIGNOR> (the
“Assignor”), <NAME OF ASSIGNEE> (the “Assignee”), [THE ESTÉE LAUDER COMPANIES
INC.,] JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”) and JPMORGAN CHASE BANK, N.A., as Issuing Lender.
 
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement, dated as of July 14, 2011 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Estée Lauder Companies Inc., Estee
Lauder Inc., the Eligible Subsidiaries referred to therein, the lenders listed
on the signature pages thereof, Citibank, N.A. and BNP Paribas, as Syndication
Agents, Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Documentation Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent;
 
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and participate in Letters of Credit in an aggregate principal
Dollar Amount at any time outstanding not to exceed $__________;
 
WHEREAS, Committed Dollar Loans made to the Borrowers by the Assignor under the
Credit Agreement in the aggregate principal amount of $__________ are
outstanding at the date hereof;
 
[WHEREAS, Committed Alternative Currency Loans denominated in [currency] made to
the Borrowers under the Credit Agreement in the aggregate principal Dollar
Amount of $__________ are outstanding on the date hereof;] [Repeat this whereas
clause for loans outstanding in more than one currency]
 
WHEREAS, Letters of Credit with a total Dollar Amount available for drawing
thereunder of $__________ are outstanding at the date hereof;
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in a Dollars Amount equal to $__________ (the “Assigned
Amount”), together with a corresponding portion of its outstanding Committed
Dollar Loans [, Committed Alternative Currency Loans denominated in such
currency] and Letter of Credit Liabilities, and the Assignee proposes to accept
assignment of such rights and assume the corresponding obligations from the
Assignor on such terms;
 


 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
SECTION 1.  Definitions. All capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.
 
SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Committed
Facility Loans [and Committed Alternative Currency Loans denominated in
[currency]] made by the Assignor outstanding at Assignment Effective Date (as
defined below).  Following (i) the execution of this Assignment and Assumption
by the Assignor, the Assignee, [the Company,] the Administrative Agent and each
Issuing Lender, (ii) the Assignee’s completed Administrative Questionnaire
(unless the Assignee is already a Lender under the Credit Agreement) and (iii)
the payment of the amounts specified in Section 10.06(c) of the Credit Agreement
and Section 3 hereof required to be paid, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to Section 10.06 of the Credit Agreement, and be effective as of
such date (the “Assignment Effective Date”).  Upon such acceptance and recording
(i) the Assignee shall, as of the Assignment Effective Date, succeed to the
rights and be obligated to perform the obligations of a Lender under the Credit
Agreement with Commitments in an amount equal to the Assigned Amount, and (ii)
the Commitments of the Assignor shall, as of the Assignment Effective Date, be
reduced by a like amount and the Assignor released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee.  The assignment provided for herein shall be without recourse to the
Assignor.
 
SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.  It is understood
that facility and Letter of Credit fees accrued to the date hereof in respect of
the Assigned Amount are for the account of the Assignor and such fees accruing
from and including the date hereof are for the account of the Assignee.  Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.
 
SECTION 4.  Consents.  This Agreement is conditioned upon the consent of the
Issuing Lender and the Administrative Agent, and so long as no
 


 
 

--------------------------------------------------------------------------------

 


Event of Default has occurred and is continuing, the Company (which consent of
the Company shall not be unreasonably withheld) pursuant to Section 10.06(c) of
the Credit Agreement.  The execution of this Agreement by [the Company,] the
Issuing Lender and the Administrative Agent is evidence of this consent.  The
Company agrees, and agrees to cause each other applicable Borrower, if requested
by the Assignee pursuant to Section 2.05 of the Credit Agreement, to execute and
deliver a Note payable to the order of the Assignee to evidence the assignment
and assumption provided for herein; provided that no assignment pursuant to this
Agreement shall be effective unless it has been recorded in the Register as
provided in Section 10.06(g) (including any Note).
 
SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of any Obligor, or the validity
and enforceability of the obligations of any Obligor in respect of the Credit
Agreement or any Note.  The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of each
Obligor.
 
SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopier or
electronic image scan transmission (such as a “pdf” file) will be effective as
delivery of a manually executed counterpart of the Agreement.
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
 


 

 
<NAME OF ASSIGNOR>
                 
By:
     
Name:
     
Title
 






 
<NAME OF ASSIGNEE>
                 
By:
     
Name:
     
Title
 



 

 
[THE ESTÉE LAUDER COMPANIES INC.]
                 
By:
     
Name:
     
Title
 






 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Lender
                 
By:
     
Name:
     
Title
 



 


 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
MANDATORY COSTS RATE
 


 
1.           Definitions
 
In this Exhibit:
 
“Act” means the Bank of England Act of 1998.
 
The terms “Eligible Liabilities” and “Special Deposits” have the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula.
 
“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.
 
“Fees Regulations” means, as appropriate, either:
 
(a)           the Banking Supervision (Fees) Regulations 1998; or
 
 
(b)
such regulations as from time to time may be in force, relating to the payment
of fees for banking supervision in respect of periods subsequent to March 31,
1999.

 
“FSA” means the Financial Services Authority.
 
Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re-enacted from time to
time.
 
2.         Calculation of the Mandatory Costs Rate
 
The Mandatory Costs Rate is an addition to the interest rate on each
Euro-Currency Loan or any other sum on which interest is to be calculated to
compensate the Lenders for the cost attributable to each Euro-Currency Loan or
such sum resulting from the imposition from time to time under or pursuant to
the Act and/or by the Bank of England and/or the FSA (or other United Kingdom
governmental authorities or agencies) of a requirement to place non-interest
bearing or Special Deposits (whether interest bearing or not) with the Bank of
England and/or pay fees to the FSA calculated by reference to liabilities used
to fund the relevant Euro-Currency Loan or such sum.
 


 
 

--------------------------------------------------------------------------------

 


The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the arithmetic mean (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the respective rates notified by each of the
Reference Banks to the Administrative Agent as the rate resulting from the
application of the following formula:
 
For Sterling:
 

  XL + S(L-D) + F x 0.01      100 - (X + S)   

 
For Other Alternate Currencies:
 

  F  x  0.01     300  

 
where on the day of application of the formula:
 
X
is the percentage of Eligible Liabilities (in excess of any stated minimum) by
reference to which such Reference Bank is required under or pursuant to the Act
to maintain cash ratio deposits with the Bank of England;

 
L
is the rate of interest (exclusive of Euro-Currency Margin and Mandatory Costs
Rate) payable on that day on the related Euro-Currency Loan or unpaid sum
pursuant to this Agreement;

 
F
is the rate of periodical charge payable by such Reference Bank to the FSA
pursuant to the Fees Regulations and expressed in pounds per £1 million of the
Fee Base of such Reference Bank;

 
S
is the level of interest-bearing Special Deposits, expressed as a percentage of
Eligible Liabilities, which such Reference Bank is required to maintain by the
Bank of England (or other United Kingdom governmental authorities or agencies);
and

 
D
is the percentage rate per annum payable by the Bank of England to such
Reference Bank on Special Deposits.

 
(X, L, S and D are to be expressed in the formula as numbers and not as
percentages.  A negative result obtained from subtracting D from L shall be
counted as zero.)
 
If any Reference Bank fails to notify any such rate to the Administrative Agent,
the Mandatory Costs Rate shall be determined on the basis of the
 


 
 

--------------------------------------------------------------------------------

 


rate(s) notified to the Administrative Agent by the remaining Reference Bank(s).
 
The Mandatory Costs Rate attributable to a Euro-Currency Loan or other sum for
any period shall be calculated at or about 11:00 A.M. (London time) on the first
day of such period for the duration of such period.
 
The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.
 
3.           Change of Requirements
 
If there is any change in circumstance (including the imposition of alternative
or additional requirements) which in the reasonable opinion of the
Administrative Agent renders or will render the above formula (or any element
thereof, or any defined term used therein) inappropriate or inapplicable, the
Administrative Agent (following consultation with the Company and the Lenders)
shall be entitled to vary the same.  Any such variation shall, in the absence of
manifest error, be conclusive and binding on all parties and shall apply from
the date specified in such notice.
 
















 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
ELECTION TO PARTICIPATE
 
________________ __, 200_
 
 
JPMorgan Chase Bank, N.A., as

 
 
Administrative Agent for

 
 
the Lenders party to the Credit Agreement, dated as of July 14, 2011 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Estée Lauder
Companies Inc., Estee Lauder Inc., the Eligible Subsidiaries referred to
therein, the lenders listed on the signature pages thereof, Citibank, N.A. and
BNP Paribas, as Syndication Agents, Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and JPMorgan Chase Bank,
N.A., as Administrative Agent

 
Dear Sirs:
 
Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.
 
The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to be an Eligible Subsidiary for purposes
of the Credit Agreement, effective from the date hereof until an Election to
Terminate shall have been delivered on behalf of the undersigned in accordance
with the Credit Agreement.  The undersigned confirms that the representations
and warranties set forth in Article 9 of the Credit Agreement are true and
correct as to the undersigned as of the date hereof, and the undersigned agrees
to perform all the obligations of an Eligible Subsidiary under, and to be bound
in all respects by the terms of, the Credit Agreement, including without
limitation Section 10.08 thereof, as if the undersigned were a signatory party
thereto.
 
[Tax disclosure pursuant to Section 8.04.]
 
The address to which all notices to the undersigned under the Credit Agreement
should be directed is:
 
[Address]
 
This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Very truly yours,
     
[NAME OF ELIGIBLE SUBSIDIARY]
     
By:
   
Name:
 
Title:
     
The undersigned represents and warrants that [Name of Eligible Subsidiary] is an
Eligible Subsidiary for purposes of the Credit Agreement described above.  The
undersigned agrees that the Guaranty of the undersigned contained in the Credit
Agreement will apply to all obligations of [Name of Eligible Subsidiary] under
the Credit Agreement and any Note issued by [Name of Eligible Subsidiary].
 
     
THE ESTÉE LAUDER COMPANIES INC.
     
By:
   
Name:
 
Title:
     
Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.



 

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By:
   
Name:
 
Title:
   

 
 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT I
 
ELECTION TO TERMINATE
 
________________ __, 200_
 
 
JPMorgan Chase Bank, N.A., as

 
 
Administrative Agent for

 
 
the Lenders party to the Credit Agreement, dated as of July 14, 2011 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Estée Lauder
Companies Inc., Estee Lauder Inc., the Eligible Subsidiaries referred to
therein, the lenders listed on the signature pages thereof, Citibank, N.A. and
BNP Paribas, as Syndication Agents, Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agents, and JPMorgan Chase Bank,
N.A., as Administrative Agent

 
Dear Sirs:
 
Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.
 
The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to terminate its status as an Eligible
Subsidiary for purposes of the Credit Agreement, effective as of the date
hereof.  The undersigned represents and warrants that all principal and interest
on all Loans made to the undersigned and all other amounts payable by the
undersigned pursuant to the Credit Agreement have been paid in full on or before
the date hereof.  Notwithstanding the foregoing, this Election to Terminate
shall not affect any obligation of the undersigned heretofore incurred under the
Credit Agreement or any Note.
 


 
 

--------------------------------------------------------------------------------

 


This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
 

 
Very truly yours,
     
[NAME OF ELIGIBLE SUBSIDIARY]
     
By:
   
Name:
 
Title:
     
The undersigned hereby agrees that the status of [Name of Eligible Subsidiary]
as an Eligible Subsidiary for purposes of the Credit Agreement described above
is terminated as of the date hereof.



 

 
THE ESTÉE LAUDER COMPANIES INC.
     
By:
   
Name:
 
Title:
     
Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.



 

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
     
By:
   
Name:
 
Title:
   





 